--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

[amexdrug10qexh10210.jpg]
 
 AIR COMMERCIAL REAL ESTATE ASSOCIATION
STANDARD INDUSTRIAL/COMMERCIAL
MULTI-TENANT LEASE – GROSS
      RECRODING OF THIS LEASE PROHIBITED

 
1.      Basic Provisions ("Basic Provisions").
1.1                 Parties: This Lease ("Lease"), dated for reference purposes
only, March 16, 2010 is made by and between Fullerton Business Center, LLC
(“Lessor”) and Allied Med, Inc., an Oregon corporation (“Lessee”) (collectively
the "Parties," or individually a "Party").
1.2(a)            Premises: That certain portion of the Project (as defined
below), including all Improvements therein or to be provided by Lessor under the
terms of this Lease, commonly known by the street address of 2500 E. Fender
Avenue, Unit "E” located in the City of Fullerton, County of Orange, State of
California, with zip code 92831, as outlined on Exhibit “B” attached hereto
("Premises") and generally described as (describe briefly the nature of the
Premises):. Approximately 1,920 square feet of rentable space including overhang
as outlined in Exhibits “A” and “B” attached hereto and incorporated herein.  In
addition to Lessee's rights to use and occupy the Premises as hereinafter
specified, Lessee shall have non-exclusive rights to any utility raceways of the
building containing the Premises (“Building”) and to the Common Areas (as
defined In Paragraph 2.7 below) but shall not have any rights to the roof,
exterior walls of the Building or to any other buildings in the Project. The
Premises, the Building, the Common Areas, the land upon which they are located,
along with all other buildings and improvements thereon, are herein collectively
referred to as the "Project." (Also see Paragraph 2)
1.2(b)            Parking: FOUR (4) unreserved vehicle parking spaces (Also see
Paragraph 2.6.)
1.3                 Term: One (1) year and one (1) month ("Original Term")
commencing April 1, 2010 ("Commencement Date") and ending April 30, 2011
("Expiration Date"). (Also see Paragraph 3)
1.4                 Early Possession: N/A ("Early Possession Date"). (See also
Paragraphs 3.2 and 3.3.)
1.5                 Base Rent: $1,152.00 per month ("Base Rent"), payable on
the First day of each month commencing May 1, 2010*.  (Also see Paragraph
4)  *see Option to Renew attached
[  ]           If this box is checked, there are provisions in this Lease for
the Base Rent to be adjusted.
1.6                 Lessee's Share of Common Area Operating Expenses:
---------------- percent (0.0083471%) ("Lessee's Share").  Lessee’s Share has
been calculated by dividing the approximate square footage of the Premises by
the approximate square footage of the Project.  In the event that that size of
the Premises and/or the Project are modified during the term of this Lease,
Lessor shall recalculate Lessee’s Share to reflect such modification.  Lessee’s
share of Common Area Expenses $115.20 per month, subject to increase based on
increases to Lessor.
1.7                 Base Rent and Other Monies Paid Upon Execution:
 
(a)
Base Rent $1,152.00 for the period May 1 - 31, 2010*.

 
(b)
Common Area Operating Expenses: $115.20 for the period May 1 - 31, 2010*.  *See
Rent Concession Agreement attached hereto and incorporated herein.

 
(c)
Security Deposit:  $2,304.00 (“Security Deposit”). (See also Paragraph 5)

 
(d)
Other:  $N/A for N/A.

 
(e)
Total Due Upon Execution of this Lease:  $3,571.20

1.8                 Agreed Use: Office/Warehouse used for storage. (See also
Paragraph 6)
1.9           Insuring Party. Lessor is the "Insuring Party". (See also
Paragraph 8)
1.10           Real Estate Brokers: (See also Paragraph 15)
(a) Representation: The following real estate brokers (the "Brokers") and
brokerage relationships exist in this transaction (check applicable boxes):


Page 1 of 33
     /s/    
          /s/    
INITIALS
     INITIALS
©1998 – AIR COMMERCIAL REAL ESTATE ASSOCIATION
  FORM MTG-4-5/50E



 
 

--------------------------------------------------------------------------------

 

o   N/A represents Lessor exclusively ("Lessor's Broker");
o   N/A represents Lessee exclusively ("Lessee's Broker'); or
o   N/A represents both Lessor and Lessee ("Dual Agency").
(b) Payment to Brokers: Upon execution and delivery of this Lease by both
Parties, Lessor shall pay to the Brokers the brokerage fee agreed to in a
separate written agreement (or if there is no such agreement, the sum of -----
or N/A% of the total Base Rent for the brokerage services rendered by the
Brokers).
1.11          Guarantor. The obligations of the Lessee under this Lease are to
be guaranteed by Jack Amin ("Guarantor"). (See also Paragraph 37)
1.12          Attachments. Attached hereto are the following, all of which
constitute a part of this Lease:
þ     an Addendum consisting of Paragraphs 1 through 4.
þ     a site plan depicting the Premises;
þ     a site plan depicting the Project;
þ a current set of the Rules and Regulations and Parking Rules and Regulations
for the Project; Addendum II
o     a current set of the Rules and Regulations adopted by the owners'
association;
o     a Work Letter;
þ     other           (specify):
Move-In/Move-Out Rules: Exhibit "C"; Hazardous Materials Disclosure Form
("Lessee"): Exhibit "D"; Connelly Act; Corporate Resolution.
2.      Premises.
2.1           Letting. Lessor hereby leases to Lessee, and Lessee hereby leases
from Lessor, the Premises, for the term, at the rental, and upon all of the
terms, covenants and conditions set forth in this Lease. Unless otherwise
provided herein, any statement of size set forth in this Lease, or that may have
been used in calculating Rent, is an approximation which the Parties agree is
reasonable and any payments based thereon are not subject to revision whether or
not the actual size Is more or less. NOTE: Lessee is advised to verify the
actual size prior to executing this Lease.
2.2           Condition. Lessor shall deliver that portion of the Premises
contained within the Building ("Unit") to Lessee broom clean and free of debris
on the Commencement Date or the Early Possession Date, whichever first occurs
("Start Date"), and, so long as the required service contracts described in
Paragraph 7.1(b) below are obtained by Lessee and in effect within thirty days
following the Start Date, warrants that the existing electrical, plumbing,
fire-sprinkler, lighting, heating, ventilating and air conditioning systems
("HVAC"), loading doors, sump pumps, if any, and all other such elements in the
Unit, other than those constructed by Lessee, or acquired by Lessee from a prior
tenant (See Paragraph 7.3a), shall be in good operating condition on said date,
that the structural elements of the roof, bearing walls and foundation of the
Unit shall be free of material defects, and that the Unit does not contain
hazardous levels of any mold or fungi defined as toxic under applicable state or
federal law, that Landlord Is aware of. Lessor shall not unreasonably withhold
its approval for Lessee, at Lessee's cost, to test for those substances provided
Lessee uses a vendor from Lessor's approved vendor list. If a non-compliance
with such warranty exists as of the Start Date, or if one of such systems or
elements should malfunction or fail within the appropriate warranty period,
Lessor shall, as Lessor's sole obligation with respect to such matter, except as
otherwise provided in this Lease, promptly after receipt of written notice from
Lessee setting forth with specificity the nature and extent of such
non-compliance, malfunction or failure, rectify same at Lessor's expense. The
warranty periods shall be as follows: (i) 6-months 30 days as to the HVAC
systems, and (ii) 30 days as to the remaining systems and other elements of the
Unit. If Lessee does not give Lessor the required notice within the appropriate
warranty period, correction of any such non-compliance, malfunction or failure
shall be the obligation of Lessee at Lessee's sole cost and expense (except for
the repairs to the fire sprinkler systems, roof, foundations, and/or bearing
walls - see Paragraph 7). See Addendum I, Item 1, for additional Information.
2.3           Compliance. Lessor warrants that to the best of its knowledge the
improvements on the Premises and the Common Areas comply with the building codes
that were in effect at the time that each such improvement, or portion thereof,
was constructed. and also with all applicable laws, covenants of restrictions of
record, regulations, and ordinances in effect on the Start Date (“Applicable
Requirements”).


Page 2 of 33
     /s/    
          /s/    
INITIALS
     INITIALS
©1998 – AIR COMMERCIAL REAL ESTATE ASSOCIATION
  FORM MTG-4-5/50E



 
 

--------------------------------------------------------------------------------

 


Said warranty does not apply to the use to which Lessee will put the Premises,
modifications which may be required by the Americans with Disabilities Act or
any similar laws as a result of Lessee's use (see Paragraph 49), or to any
Alterations or Utility Installations (as defined in Paragraph 7.3(a)) made or to
be made by Lessee. NOTE: Lessee is responsible for determining whether or not
the applicable laws, covenants or restrictions of record, regulations and
ordinances ("Applicable Requirements") and especially the zoning are appropriate
for Lessee's intended use, and acknowledges that past uses of the Premises may
no longer be allowed. If the Premises do not comply with said-warranty, Lessor
shall, except as otherwise provided; promptly after receipt of written notice
from Lessee setting forth with specificity the nature and extent of such
non-compliance, rectify the same at Lessor's expense. Lf Lessee does not give
Lessee written notice of a non-compliance  within 6 months following the Start
Date; Correction of any non-compliance shall be the obligation of Lessee at
Lessee's sole cost and expense. If the Applicable Requirements are hereafter
changed so as to require during the term of this Lease the construction of an
addition to or an alteration of the Unit, Premises and/or Building, the
remediation of any Hazardous Substance, or the reinforcement or other physical
modification of the Unit, Premises and/or Building ("Capital Expenditure"),
Lessor and Lessee shall allocate the cost of such work as follows:
(a)           Subject to Paragraph 2.3(c) below, if such Capital Expenditures
are required as a result of the specific and unique use of the Premises by
Lessee as compared with uses by tenants in general, Lessee shall be fully
responsible for the cost thereof. Provided however that if such Capital
Expenditure is-required-during the last 2 years of this Lease and the cost
thereof exceeds 6 months Base Rent, Lessee may instead terminate this Lease
unless Lessor notifies Lessee in writing within 10 days after receipt of
Lessee's termination notice that Lessor has elected to pay the difference
between the actual cost thereof and the amount of 6 months Base Rent. If Lessor
elects termination, Lessee shall immediately cease the use of the Premises which
requires such Capital Expenditures and deliver to Lessor actual notice
specifying a termination date at least 90 days thereafter. Such termination date
shall, however, in no event be earlier than the last day that Lessee could
legally utilize the premises without commencing such Capital Expenditure.
(b)      If such Capital Expenditure is not the result of the specific and
unique use of the Premises by Lessee (such as, governmentally mandated seismic
modifications), then Lessor and Lessee shall allocate the obligation to pay for
the portion of such costs reasonably attributable to the Premises pursuant to
the formula set out in Paragraph 7.1(d); provided however that if such Capital
Expenditure is required during the last 2 years of this Lease and if Lessor
reasonably determines that it is not economicaIly feasible to pay its share
thereof, Lessor shall have the option to terminate this Lease upon 90 days prior
written notice to Lessee unless Lessee notifies Lessor in writing within 10 day
after receipt of Lessor’s termination notice that Lessee will pay for such
Capital Expenditure. Lf Lessee does not elect to terminate and fails to tender
its share of any such Capital Expenditure, Lessee-may advance such funds and
deduct same with interest from Rent until Lessor's share of such costs have been
fully paid.  If Lessee is unable to finance Lessor's share or if the balance of
the Rent due and payable for the remainder of the Lease is not sufficient to
fully reimburse Lessee on an offset basis Lessee shall have the right to
terminate this Lease upon 30 days written notice to Lessor.
(c)      Notwithstanding the above, the provisions concerning Capital
Expenditures are intended to apply only to non-voluntary, unexpected, and new
Applicable Requirements. If the Capital Expenditures are instead triggered by
Lessee as a result of an actual or proposed change in use, change in intensity
of use, or modification to the Premises then, and in that event, Lessee shall
either. (i) immediately cease such changed use or intensity of use and/or take
such other steps as may be necessary to eliminate the requirement for such
Capital Expenditure, or (ii) complete such Capital Expenditure at its own
expense. Lessee shall not have any right to terminate this Lease.
2.4           Acknowledgements. Lessee acknowledges that: (a) it has been
advised by Lessor and/or Brokers to satisfy itself with respect to the condition
of the Premises


Page 3 of 33
     /s/    
          /s/    
INITIALS
     INITIALS
©1998 – AIR COMMERCIAL REAL ESTATE ASSOCIATION
  FORM MTG-4-5/50E



 
 

--------------------------------------------------------------------------------

 
 
(including but not limited to the electrical, HVAC and fire sprinkler systems,
security, environmental aspects, and compliance with Applicable Requirements and
the Americans with Disabilities Act), and their suitability for Lessee's
intended use, (b) Lessee has made such investigation as it deems necessary with
reference to such matters and assumes all responsibility therefor as the same
relate to its occupancy of the Premises, and (c) neither Lessor, Lessor's
agents, nor Brokers have made any oral or written representations or warranties
with respect to said matters other than as set forth in this Lease. In addition,
Lessor acknowledges that: (i) Brokers have made no representations, promises or
warranties concerning Lessee's ability to honor the Lease or suitability to
occupy the Premises, and (ii) it is Lessor's sole responsibility to Investigate
the financial capability and/or suitability of all proposed tenants.
2.5           Lessee as Prior Owner/Occupant. The warranties made by Lessor in
Paragraph 2 shall be of no force or effect if immediately prior to the Start
Date Lessee was the owner or occupant of the Premises. In such event, Lessee
shall be responsible for any necessary corrective work. Prior Occupant shall be
defined as Lessee, Joint Lessee, Sublessee, a corporation or LLC, or any other
business entity, its successors or assigns, or as an officer and/or signator for
a corporation or LLC.
2.6           Vehicle Parking. Lessee shall be entitled to use the number of
Parking Spaces specified In Paragraph 1.2(b) on those portions of the Common
Areas designated from time to time by Lessor for parking. Lessee shall not use
more parking spaces than said number. Said parking spaces shall be used for
parking by vehicles no larger than full-size passenger automobiles or pick-up
trucks, herein called "Permitted Size Vehicles." Lessor may regulate the loading
and unloading of vehicles by adopting Rules and Regulations as provided in
Paragraph 2.9. No vehicles other than Permitted Size Vehicles may be parked in
the Common Area without the prior written permission of Lessor. In addition:
(a) Lessee shall not permit or allow any vehicles that belong to or are
controlled by Lessee or Lessee's employees, suppliers, shippers, customers,
contractors or invitees to be loaded, unloaded, or parked in areas other than
those designated by Lessor for such activities.
(b) Lessee shall not service or store any vehicles in the Common Areas.
(c) If Lessee permits or allows any of the prohibited activities described in
this Paragraph 2.6, then Lessor shall have the right, without notice, in
addition to such other rights and remedies that it may 'lave, to remove or tow
away the vehicle involved and charge the cost to Lessee, which cost shall be
immediately payable upon demand by Lessor.
2.7           Common Areas - Definition. The term "Common Areas" is defined as
all areas and facilities outside the Premises and within the exterior boundary
line of the Project and interior utility raceways and installations within the
Unit that are provided and designated by the Lessor from time to time for the
general non-exclusive use of Lessor, Lessee and other tenants of the Project and
their respective employees, suppliers, shippers, customers, contractors and
invitees, including parking areas, loading and unloading areas, trash areas,
roadways, walkways, driveways and landscaped areas.
2.8           Common Areas - Lessee's Rights. Lessor grants to Lessee, for the
benefit of Lessee and its employees, suppliers, shippers, contractors, customers
and invitees, during the term of this Lease, the non-exclusive right to use, in
common with others entitled to such use, the Common Areas as they exist from
time to time, subject to any rights, powers, and privileges reserved by Lessor
under the terms hereof or under the terms of any rules and regulations or
restrictions governing the use of the Project. Under ne circumstances shall the
right herein granted to use the Common Areas be deemed to include the right to
store any property, temporarily or permanently, in the Common Areas.  Any such
storage shall be permitted only by the prior written consent of Lessor or
Lessor's designated agent, which consent may be revoked at any time. In the
event that any unauthorized storage shall occur, then Lessor shall have the
right, without notice, in addition to such other rights and remedies that it may
have, to remove the property and charge the cost to Lessee, which cost shall be
immediately payable upon demand by Lessor.
2.9           Common Areas - Rules and Regulations. Lessor or such other
person(s) as Lessor may appoint shall have the exclusive control and management
of the Common Areas and shall have the right, from time to time, to establish,
modify, amend and enforce reasonable rules and regulations ("Rules and
Regulations") for the management, safety,


Page 4 of 33
     /s/    
          /s/    
INITIALS
     INITIALS
©1998 – AIR COMMERCIAL REAL ESTATE ASSOCIATION
  FORM MTG-4-5/50E



 
 

--------------------------------------------------------------------------------

 
 
care, and cleanliness of the grounds, the parking and unloading of vehicles and
the preservation of good order, as well as for the convenience of other
occupants or tenants of the Building and the Project and their Invitees. Lessee
agrees to abide by and conform to all such Rules and Regulations, and shall use
its best efforts to cause its employees, suppliers, shippers, customers,
contractors and invitees to so abide and conform. Lessor shall not be
responsible to Lessee for the non-compliance with said Rules and Regulations by
other tenants of the Project.
2.10           Common Areas - Changes. Lessor shall have the right, in Lessor's
sole discretion, from time to time:
(a) To make changes to the Common Areas, Including, without limitation, changes
in the location, size, shape and number of driveways, entrances, parking spaces,
parking areas, loading and unloading areas, ingress, egress, direction of
traffic, landscaped areas, walkways and utility raceways;
(b) To close temporarily any of the Common Areas for maintenance purposes so
long as reasonable access to the Premises remains available;
(c) To designate other land outside the boundaries of the Project to be a part
of the Common Areas;
(d) To add additional buildings and improvements to the Common Areas;
(e) To use the Common Areas while engaged in making additional improvements,
repairs or alterations to the Project, or any portion thereof; and
(f) To do and perform such other acts and make such other changes in, to or with
respect to the Common Areas and Project as Lessor may, in the exercise of sound
business judgment, deem to be appropriate.
3.      Term.
3.1           Term. The Commencement Date, Expiration Date and Original Term of
this Lease are as specified in Paragraph 1.3.
3.2           Early Possession. If Lessee totally or partially occupies the
Premises prior to the Commencement Date, the obligation to pay Base Rent shall
be abated for the period of such early possession. All other terms of this Lease
(Including but not limited to the obligations to pay Lessee's Share of Common
Area Operating Expenses, Real Property Taxes and insurance premiums and to
maintain the Premises) shall be in effect during such period. Any such early
possession shall not affect the Expiration Date.
3.3           Delay in Possession. Lessor agrees to use its best commercially
reasonable efforts to deliver possession of the Premises to Lessee by the
Commencement Date. If, despite said efforts, Lessor is unable to deliver
possession as agreed, Lessor shall not be subject to any liability therefor, nor
shall such failure affect the validity of this Lease or change the Expiration
Date. Lessee shall not, however, be obligated to pay Rent or perform its other
obligations until Lessor delivers possession of the Premises and any period of
rent abatement that Lessee would otherwise have enjoyed shall run from the date
of the delivery of possession and continue for a period equal to what Lessee
would otherwise have enjoyed, but minus any days of delay caused by the acts or
omissions of Lessee. If possession is not delivered within 60 days after the
Commencement Date, Lessee may, at its option, by notice in writing within 10
days after the end of such 60 day period, cancel this Lease, in which event the
Parties shall be discharged from all obligations hereunder. If such written
notice is not received by Lessor within said 10 day period, Lessee's right to
cancel shall terminate. Except as otherwise provided, if possession is not
tendered to Lessee by the Start Date and Lessee does not terminate this Lease,
as aforesaid, any period of rent abatement that Lessee would otherwise have
enjoyed shall run from the date of delivery of possession and continue for a
period equal to what Lessee would otherwise have enjoyed under the terms hereof,
but minus any days of delay caused by the acts or omissions of Lessee. If
possession of the Premises is not delivered within 4 months after the
Commencement Date, this Lease shall terminate unless other agreements are
reached between Lessor and Lessee, in writing.
3.4           Lessee Compliance. Lessor shall not be required to tender
possession of the Premises to Lessee until Lessee complies with its obligation
to provide evidence of insurance (Paragraph 8.5). Pending delivery of such
evidence, Lessee shall be required to perform all of its obligations under this
Lease from and after the Start Date, including the payment of Rent,
notwithstanding Lessor's election to withhold possession pending receipt of such
evidence of Insurance. Further, If Lessee is required


Page 5 of 33
     /s/    
          /s/    
INITIALS
     INITIALS
©1998 – AIR COMMERCIAL REAL ESTATE ASSOCIATION
  FORM MTG-4-5/50E

 
 
 

--------------------------------------------------------------------------------

 

to perform any other conditions prior to or concurrent with the Start Date, the
Start Date shall occur but Lessor may elect to withhold possession until such
conditions are satisfied.
4.      Rent.
4.1.           Rent Defined. All monetary obligations of Lessee to Lessor under
the terms of this Lease, Including but not limited to, Base Rent, Lessee's share
of Operating Expenses, estimated CAM, parking charges, late charges, service
fees and ail other sums and charges of whatever nature, (except for the Security
Deposit) are deemed to be rent ("Rent").
4.2           Common Area Operating Expenses. Lessee shall pay to Lessor during
the term hereof, in addition to the Base Rent, Lessee's Share (as specified In
Paragraph 1.6) of *all Common Area Operating Expenses, as hereinafter defined,
during each calendar year of the term of this Lease, in accordance with the
following provisions:
(a)      "Common Area Operating Expenses" are defined, for purposes of this
Lease, as all costs incurred by Lessor relating to the ownership and operation
of the Project, including, but not limited to, the following:
(i)      The operation, repair and maintenance, in neat, clean, good order and
condition, but not the replacement (see subparagraph (e)), of the following:
(aa) The Common Areas and Common Area improvements, including parking areas,
loading and unloading areas, trash areas, roadways, parkways, walkways,
driveways, landscaped areas, bumpers, Irrigation systems, Common Area lighting
facilities, fences and gates, elevators, roofs, and roof drainage systems..
(bb) Exterior signs and any tenant directories.
(cc) Any fire sprinkler systems.
(ii)      The cost of water, gas, electricity and telephone to service the
Common Areas and any utilities not separately metered.
(iii)      Trash disposal, pest control services, property management, security
services, owner's association dues and fees, the cost to repaint the exterior of
any structures and the cost of any environmental inspections.
(iv) Reserves set aside for maintenance and repair of Common Areas and Common
Area equipment.
(v) Any increase above the Base Real Property Taxes (as defined in Paragraph
10).
(vi) Any "Insurance Cost Increase" (as defined in Paragraph 8).
(vii) Any deductible portion of an insured loss concerning the Building or the
Common Areas.
(viii) Auditors', accountants' and attorneys' fees and costs related to the
operation, maintenance, repair and replacement of the Project.
(ix) The cost of any capital improvement to the Building or the Project not
covered under the provisions of Paragraph 2.3 provided; however, that Lessor
shall allocate the cost of any such capital Improvement over a 12 year period
and Lessee shall not be required to pay more than Lessee's Share of 1/144th of
the cost of such capital improvement in any given month.
(x) Any other services to be provided by Lessor that are stated elsewhere in
this Lease to be a Common Area Operating Expense.
(b)      Any Common Area Operating Expenses and Real Property Taxes that are
specifically attributable to the Unit, the Building or to any other building in
the Project or to the operation, repair and maintenance thereof, shall be
allocated entirely to such Unit, Building, or other building. However, any
Common Area Operating Expenses and Real Property Taxes that are not specifically
attributable to the Building or to any other building or to the operation,
repair and maintenance thereof, shall be equitably allocated by Lessor to all
buildings in the Project.
(c)      The inclusion of the Improvements, facilities and services set forth in
Subparagraph 4.2(a) shall not be deemed to impose an obligation upon Lessor to
either have said improvements or facilities or to provide those services unless
the Project already has the same, Lessor already provides the services, or
Lessor has agreed elsewhere in this Lease to provide the same or some of them.
(d)      Lessee's Share of Common Area Operating Expenses is payable monthly on
the same day as the Base Rent is due hereunder. The amount of such


Page 6 of 33
     /s/    
          /s/    
INITIALS
     INITIALS
©1998 – AIR COMMERCIAL REAL ESTATE ASSOCIATION
  FORM MTG-4-5/50E



 
 

--------------------------------------------------------------------------------

 
 
payments shall be based on Lessor's estimate of the annual Common Area Operating
Expenses. Within 60 days after written request (but not more than once each
year) Lessor shall deliver to Lessee a reasonably detailed statement showing
Lessee's Share of the actual Common Area Operating Expenses incurred during the
preceding year. If Lessee's payments during such year exceed Lessee's Share,
Lessor shall credit the amount of such over-payment against Lessee's future
payments. If Lessee's payments during such year were less than Lessee's Share,
Lessee shall pay to Lessor the amount of the deficiency within 10 days after
delivery by Lessor to Lessee of the statement.
(e)      Except as provided in paragraph 4.2(a)(viii), Common Area Operating
Expenses shall not include the cost of replacing equipment or capital components
such as the roof, foundations, exterior walls or Common Area capital
improvements, such as the parking lot paving, elevators, fences that have a
useful life for accounting purposes of 5 years or more.
(f)      Common Area Operating Expenses shall not include any expenses paid by
any tenant directly to third parties, or as to which Lessor is otherwise
reimbursed by any third party, other tenant, or insurance proceeds.
4.3           Payment. Lessee shall cause payment of Rent to be received by
Lessor in lawful money of the United States, without offset or deduction (except
as specifically permitted in this Lease), on or before the day on which it is
due. All monetary amounts shall be rounded to the nearest whole dollar. In the
event that any statement or invoice prepared by Lessor is inaccurate such
inaccuracy shall not constitute a waiver and Lessee shall be obligated to pay
the amount set forth in this Lease. Rent for any period during the term hereof
which is for less than one full calendar month shall be prorated based upon the
actual number of days of said month. Payment of Rent shall be made to Lessor at
its address stated herein or to such other persons or place as Lessor may from
time to time designate in writing. Acceptance of a payment which is less than
the amount then due shall not be a waiver of Lessor's rights to the balance of
such Rent, regardless of Lessor's endorsement of any check so stating. In the
event that any check, draft, or other instrument of payment given by Lessee to
Lessor is dishonored for any reason, Lessee agrees to pay to Lessor the sum of
$25 in addition to any Late Charge and Lessor, at its option, may require all
future Rent be paid by cashier's check. Payments will be applied first to
accrued late charges and attorney's fees, second to accrued interest, then to to
Base Rent, and Common Area Operating Expenses, accrued Late Charges, attorney's
fees, accrued Interest, and any remaining amount to any other outstanding
charges or costs.
OBLIGATION OF FURNISHER OF CREDIT INFORMATION. Pursuant to Civil code, Section
1785.26, the Lessee is hereby notified that a negative credit report reflecting
on Lessee's credit report may be submitted In the future to a credit reporting
agency if Lessee falls to fulfill the terms of the rental/credit obligations or
if Lessee defaults in those obligations in any way.
5.      Security Deposit. Lessee shall deposit with Lessor upon execution hereof
the Security Deposit as security for Lessee's faithful performance of its
obligations under this Lease. 'If Lessee fails to pay Rent, or otherwise
Defaults under this Lease; Lessor may use, apply or retain all or any portion of
said Security Deposit for the payment of any amount due Lessor or to reimburse
or compensate Lessor for any liability, expense, loss or damage which Lessor may
suffer or incur by reason thereof. If Lessor uses or applies all or any portion
of the Security Deposit, Lessee shall within 10 days after written request
therefor deposit monies with Lessor sufficient to restore said Security Deposit
to the full amount required by this Lease. If the Base Rent increases during the
term of this Lease, Lessee shall, upon written request from Lessor, deposit
additional monies with Lessor so that the total amount of the Security Deposit
shall at all times bear the same proportion to the Increased Base Rent as the
Initial Security Deposit bore to the initial Base Rent. Should the Agreed Use be
amended to accommodate a material change in the business of Lessee or to
accommodate a sublessee or assignee, Lessor shall have the right to increase the
Security Deposit to the extent necessary, in Lessor's reasonable judgment, to
account for any increased wear and tear that the Premises may suffer as a result
thereof. If a change In control of Lessee occurs during this Lease and following
such change the financial condition of Lessee is, in Lessor's reasonable
judgment, significantly reduced, Lessee shall deposit such additional monies


Page 7 of 33
     /s/    
          /s/    
INITIALS
     INITIALS
©1998 – AIR COMMERCIAL REAL ESTATE ASSOCIATION
  FORM MTG-4-5/50E



 
 

--------------------------------------------------------------------------------

 
 
with Lessor as shall be sufficient to cause the Security Deposit to be at a
commercially reasonable level based on such change in financial condition.
Lessor shall not be required to keep the Security Deposit separate from its
general accounts. Within 14 days after the expiration or termination of this
Lease, if Lessor elects to apply the Security Deposit only to unpaid Rent, and
otherwise within 30 days after the Premises have been vacated pursuant to
Paragraph 7.4(c) below, Lessor shall return that portion of the Security Deposit
not used or applied by Lessor. No part of the Security Deposit shall be
considered to be held in trust, to bear interest or to be prepayment for any
monies to be paid by Lessee under this Lease.
Notwithstanding the restrictions contained within California Civil Code Section
1950.7, Lessor may utilize the security deposit for any and all debt owed by
Lessee to Lessor, including, (but not limited to) future rental or worth at the
time of the awarded damages as codified in Civil Code Section 1951.2 , or rent
as it accrues pursuant to Civil Code Section 1951.4. To the extent that this
right is Inconsistent with California Civil Code Section 1950.7, Lessee waives
the protections of Civil Code Section 1950.7. Lessee waives any rights under
California Civil Code Section 3275 and California Civil Code Section 1174 (c)
and 1179 and any and all current or future laws which give Lessee a right to
redeem, reinstate, or restore this lease after It is terminated as a result of
the Lessee's breach.
6.      Use.
6.1           Use. Lessee shall use and occupy the Premises only for the Agreed
Use or any other legal use which is reasonably comparable thereto; and for no
other purpose. Lessee shall not use or permit the use of the Premises In a
manner that is unlawful, creates damage, waste or a nuisance, or that disturbs
occupants of or causes damage to neighboring premises or properties. Other than
service animals for the disabled guide; signal and-seeing-eye-dogs; Lessee shall
not keep or allow in the Premises any pets, animals, birds, fish, or reptiles.
Lessor may shall-not-unreasonably withhold or delay its consent to any written
request for a modification of the Agreed Use in Lessor’s sole and absolute
discretion. so long as the same will not impair the structural integrity of the
Building or the mechanical or-electrical systems therein and/or is not
significantly more burdensome to the Project. If Lessor elects to withhold
consent, Lessor shall within 7 days after such request give written notification
of same.-which notice shall include an explanation of Lessor's objections to the
change in the Agreed Use.
6.2           Hazardous Substances.
(a) Reportable Uses Require Consent. The term "Hazardous Substance" as used in
this Lease shall mean any product, substance, or waste whose presence, use,
manufacture, disposal, transportation, or release, either by Itself or in
combination with other materials expected to be on the Premises, is either: (i)
potentially injurious to the public health, safety or welfare, the environment
or the Premises, (ii) regulated or monitored by any governmental authority, or
(iii) a basis for potential liability of Lessor to any governmental agency or
third party under any applicable statute or common law theory. Hazardous
Substances shall include, but not be limited to, hydrocarbons, petroleum,
gasoline, and/or crude oil or any products, by-products or fractions thereof.
Lessee shall not engage in any activity in or on the Premises which constitutes
a Reportable Use of Hazardous Substances without the express prior written
consent of Lessor and timely compliance (at Lessee's expense) with all
Applicable Requirements. "Reportable Use" shall mean (i) the installation or use
of any above or below ground storage tank, (ii) the generation, possession,
storage, use, transportation, or disposal of a Hazardous Substance that requires
a permit from, or with respect to which a report, notice, registration or
business plan is required to be filed with, any governmental authority, and/or
(iii) the presence at the Premises of a Hazardous Substance with respect to
which any Applicable Requirements requires that a notice be given to persons
entering or occupying the Premises or neighboring properties. Notwithstanding
the foregoing, Lessee may use any ordinary and customary materials reasonably
required to be used in the normal course of the Agreed Use, ordinary office
supplies (copier toner, liquid paper, glue, etc.) and common household cleaning
materials, so long as such use is in compliance with all Applicable
Requirements, is not a Reportable Use, and does not expose the Premises or
neighboring property to any meaningful risk of contamination or damage or expose
Lessor to any liability therefor. In addition, Lessor may condition its consent
to any Reportable Use upon receiving such additional assurances as Lessor


Page 8 of 33
     /s/    
          /s/    
INITIALS
     INITIALS
©1998 – AIR COMMERCIAL REAL ESTATE ASSOCIATION
  FORM MTG-4-5/50E



 
 

--------------------------------------------------------------------------------

 
 
reasonably deems necessary to protect itself, the public, the Premises and/or
the environment against damage, contamination, Injury and/or liability,
including, but not limited to, the installation (and removal on or before Lease
expiration or termination) of protective modifications (such as concrete
encasements) and/or increasing the Security Deposit.
(b) Duty to Inform Lessor. If Lessee knows, or has reasonable cause to believe,
that a Hazardous Substance has come to be located in, on, under or about the
Premises, other than as previously consented to by Lessor, Lessee shall
immediately give written notice of such fact to Lessor, and provide Lessor with
a copy of any report, notice, claim or other documentation which it has
concerning the presence of such Hazardous Substance.
(c) Lessee Remediation. Lessee shall not cause or permit any Hazardous Substance
to be spilled or released in, on, under, or about the Premises (including
through the plumbing or sanitary sewer system) and shall promptly, at Lessee's
expense, comply with all Applicable Requirements and take all investigatory
and/or remedial action reasonably recommended, whether or not formally ordered
or required, for the cleanup of any contamination of, and for the maintenance,
security and/or monitoring of the Premises or neighboring properties, that was
caused or materially contributed to by Lessee, or pertaining to or involving any
Hazardous Substance brought onto the Premises during the term of this Lease, by
or for Lessee, or any third party.
(d) Lessee Indemnification. Lessee shall indemnify, defend and hold Lessor, its
agents, employees, lenders and ground lessor, if any, harmless from and against
any and all loss of rents and/or damages, liabilities, judgments, claims,
expenses, penalties, and attorneys' and consultants' fees arising out of or
Involving any Hazardous Substance brought onto the Premises by or for Lessee, or
any third party (provided, however, that Lessee shall have no liability under
this Lease with respect to underground migration of any Hazardous Substance
under the Premises from areas outside of the Project not caused or contributed
to by Lessee). Lessee's obligations shall include, but not be limited to, the
effects of any contamination or Injury to person, property or the environment
created or suffered by Lessee, and the cost of Investigation, removal,
remediation, restoration and/or abatement, and shall survive the expiration or
termination of this Lease. No termination, cancellation or release agreement
entered into by Lessor and Lessee shall release Lessee from its obligations
under this Lease with respect to Hazardous Substances, unless specifically so
agreed by Lessor in writing at the time of such agreement.
(e) Lessor Indemnification. Lessor and its successors and assigns shall
indemnify, defend, reimburse and hold Lessee, its employees and lenders,
harmless from and against any and all environmental damages including the cost
of remediation which is suffered as a direct result of Hazardous Substances
on-the Premises prior to Lessee taking possession or which are caused by the
gross negligence or willful misconduct of Lessor or its agents or employee.
Lessor's obligations as and when required by the Applicable Requirements, shall
include, but not be limited to the cost of investigation, removal, remediatlon
restoration and/or abatement and shall-survive the expiration or termination of
this Lease.
(f) Investigations and Remediations. Lessor shall retain the responsibility and
pay for any Investigations or remediation measures required by
governmental  entities having jurisdiction with respect to the existence of
Hazardous Substances on the Premises prior to Lessee taking possession unless If
such remediation measures is are required as a result of Lessee's use (including
"Alterations", as defined in paragraph 7.3(a) below) of the
Premises,-In-which-event Lessee shall be responsible for such payment. Lessee
shall cooperate fully In any such activities at the request of Lessor, including
allowing Lessor and Lessor's agents to have reasonable access to the Premises at
reasonable times during business hours in order to carry out Lessor's
investigative and remedial responsibilities. Although notice is not required,
Lessor will attempt to provide verbal notice of Intent to enter.
(g) Lessor Termination Option. If a Hazardous Substance Condition (see Paragraph
9.1(e)) occurs during the term of this Lease, unless Lessee is legally
responsible therefor (in which case Lessee shall make the investigation and
remediation thereof required by the Applicable Requirements and this Lease shall
continue in full force and effect, but subject to Lessor's rights under
Paragraph 6.2(d) and Paragraph 13), Lessor


Page 9 of 33
     /s/    
          /s/    
INITIALS
     INITIALS
©1998 – AIR COMMERCIAL REAL ESTATE ASSOCIATION
  FORM MTG-4-5/50E



 
 

--------------------------------------------------------------------------------

 
 
may, at Lessor's option, either (i) Investigate and remediate such Hazardous
Substance Condition, if required, as soon as reasonably possible at Lessor's
expense, in which event this Lease shall continue in full force and effect, or
(ii) If the estimated cost to remediate such condition exceeds 12 times the then
monthly Base Rent or $100,000, whichever is greater, give written notice to
Lessee, within 30 days after receipt by Lessor of knowledge of the occurrence of
such Hazardous Substance Condition, of Lessor's desire to terminate this Lease
as of the date 60 days following the date of such notice. In the event Lessor
elects to give a termination notice, Lessee may, within 10 days thereafter, give
written notice to Lessor of Lessee's commitment to pay the amount by which the
cost of the remediation of such Hazardous Substance Condition exceeds an amount
equal to 12 times the then monthly Base Rent or $100,000, whichever is greater.
Lessee shall provide Lessor with said funds or satisfactory assurance thereof
within 30 days following such commitment. In such event, this Lease shall
continue in full force and effect, and Lessor shall proceed to make such
remediation as soon as reasonably possible after the required funds are
available. If Lessee does not give such notice and provide the required funds or
assurance thereof within the time provided, this Lease shall terminate as of the
date specified in Lessor's notice of termination.
6.3           Lessee's Compliance with Applicable Requirements. Except as
otherwise provided in this Lease, Lessee shall, at Lessee's sole expense, fully,
diligently and in' a timely manner, materially comply with all Applicable
Requirements, the requirements of any applicable fire insurance underwriter or
rating bureau, and the recommendations of Lessor's engineers and/or consultants
which relate in any manner to such Requirements, without regard to whether said
Requirements are now in effect or become effective after the Start Date. Lessee
shall, within 10 days after receipt of Lessor's written request, provide Lessor
with copies of all permits and other documents, and other information evidencing
Lessee's compliance with any Applicable Requirements specified by Lessor, and
shall immediately upon receipt, notify Lessor in writing (with copies of any
documents involved) of any threatened or actual claim, notice, citation,
warning, complaint or report pertaining to or involving the failure of Lessee or
the Premises to comply with any Applicable Requirements. Likewise, Lessee shall
immediately give written notice to Lessor of: (i) any water damage to the
Premises and any suspected seepage, pooling, dampness or other condition
conducive to the production of mold; or (ii) any mustiness or other odors that
might indicate the presence of mold in the Premises.
6.4           Inspection; Compliance. Lessor and Lessor's "Lender" (as defined
in Paragraph 30) and consultants shall have the right to enter into Premises at
any time, in the case of an emergency, and otherwise at reasonable times after
reasonable notice, for the purpose of inspecting the condition of the Premises
and for verifying compliance by Lessee with this Lease. The cost of any such
inspections shall be paid by Lessor, unless a violation of Applicable
Requirements, or a Hazardous Substance condition (see Paragraph 9.1) Is found to
exist or be imminent, or the Inspection is requested or ordered by a
governmental authority. In such case, Lessee shall upon request reimburse Lessor
for the cost of such inspection, so long as such inspection is reasonably
related to the violation or contamination. In addition, Lessee shall provide
copies of all relevant material safety data sheets (MSDS) to Lessor within 10
days of the receipt of written request therefor.
7.      Maintenance; Repairs; Utility Installations; Trade Fixtures and
Alterations.
7.1           Lessee's Obligations.
(a) In General. Subject to the provisions of Paragraph 2.2 (Condition), 2.3
(Compliance), 6.3 (Lessee's Compliance with Applicable Requirements), 7.2
(Lessor's Obligations), 9 (Damage or Destruction), and 14 (Condemnation), Lessee
shall, at Lessee's sole expense, keep the Premises, Utility Installations
(intended for Lessee's exclusive use, no matter where located), and Alterations
in good order, condition and repair (whether or not the portion of the Premises
requiring repairs, or the means of repairing the same, are reasonably or readily
accessible to Lessee, and whether or not the need for such repairs occurs as a
result of Lessee's use, any prior use, the elements or the age of such portion
of the Premises), including, but not limited to, all equipment or facilities,
such as plumbing, HVAC equipment, electrical, lighting facilities, boilers,
pressure vessels. fixtures, interior walls, Interior surfaces of exterior walls,
ceilings, floors, windows, doors, plate glass, and skylights but excluding any
items which are the responsibility of Lessor pursuant to Paragraph 7.2. Lessee,
in keeping the Premises in


Page 10 of 33
     /s/    
          /s/    
INITIALS
     INITIALS
©1998 – AIR COMMERCIAL REAL ESTATE ASSOCIATION
  FORM MTG-4-5/50E



 
 

--------------------------------------------------------------------------------

 
 
good order, condition and repair, shall exercise and perform good maintenance
practices, specifically including the procurement and maintenance of the service
contracts required by Paragraph 7.1(b) below. Lessee's obligations shall include
restorations, replacements or renewals when necessary to keep the Premises and
all improvements thereon or a part thereof in good order, condition and state of
repair.
Acquisition of Existing Trade Fixtures, Utility Installations, and Alterations:
Pursuant to Paragraph 2.2 of the Lease Agreement, Condition, Lessor makes no
representations or warranties as to the condition of existing Trade Fixtures.
Utility Installations and/or Alterations. Prior to the commencement date under
this Lease, Lessee shall satisfy Itself as to the condition, safety and
operability of any and all Trade Fixtures, Utility Installations, and/or
Alterations left by or purchased or acquired from prior occupant. Lessor shall
accept no responsibility for said trade fixtures/utility
installations/Alterations and Lessee agrees to perform maintenance and service
of said trade fixtures/utility installations and/or Alterations In accordance
with Item 7.1 of the Lease Agreement, "Lessees Obligations", at Lessee's sole
cost and expense. If any damage to Lessee's unit or Lessor's building should
result from Lessee's failure to maintain or repair said trade fixtures/utility
installations or Alterations, the cost of any and all repairs resulting from
this damage shall be at the sole cost and expense of Lessee. Unless stated
otherwise herein, any Trade Fixtures, Utility Installations and/or Alterations
acquired from prior occupant shall be considered Lessee Owned (See Paragraph
7.5(a) "Definitions", as well as those Installed by Lessee, and are subject to
all conditions outlined in Paragraph 7.4.
(b)      Service Contracts. At Lessor's option, Lessee shall, at Lessee's sole
expense, procure and maintain contracts, with copies to Lessor, in customary
form and substance for, and with contractors specializing and experienced in the
maintenance of the following equipment and improvements, if any, if and when
installed on the Premises: (i) HVAC equipment, (ii) boiler and pressure vessels,
(iii) clarifiers, and (iv) any other equipment, if reasonably required by
Lessor. However, Lessor reserves the right, upon notice to Lessee, to procure
and maintain any or all of such service contracts, and Lessee shall reimburse
Lessor, upon demand, for the cost thereof.
(c) Failure to Perform. If Lessee fails to perform Lessee's obligations under
this Paragraph 7.1, Lessor may enter upon the Premises after 10 days' prior
written notice to Lessee (except in the case of an emergency, in which case no
notice shall be required), perform such obligations on Lessee's behalf, and put
the Premises in good order, condition and repair, and Lessee shall promptly pay
to Lessor a sum equal to 445% 125% of the cost thereof.
(d) Replacement. Subject to Lessee's indemnification of Lessor as set forth in
Paragraph 8.7 below, and without relieving Lessee of liability resulting from
Lessee's failure to exercise and perform good maintenance practices, if an item
described in Paragraph 7.1(b) cannot be repaired other than at a cost which is
in excess of 50% of the cost of replacing such Item, then such item shall be
replaced by Lessor, and the cost thereof shall be prorated between the Parties
and Lessee shall only be obligated to pay, each month during the remainder of
the term of this Lease, on the date on which Base Rent is due, an amount equal
to the product of multiplying the cost of such replacement by a fraction, the
numerator of which is one, and the denominator of which is 144 (i.e 1/144th of
the cost per month). Lessee shall pay interest on the unamortized balance but
may prepay its obligation at any time.
7.2           Lessor's Obligations. Subject to the provisions of Paragraphs 2.2
(Condition), 2.3 (Compliance), 4.2 (Common Area Operating Expenses), 6 (Use),
7.1 (Lessee's Obligations), 9 (Damage or Destruction) and 14 (Condemnation),
Lessor, subject to reimbursement pursuant to Paragraph 4.2, shall keep in good
order, condition and repair the foundations, exterior walls, structural
condition of interior bearing walls, exterior roof, fire sprinkler system,
Common Area fire alarm and/or smoke detection systems, fire hydrants, parking
lots, walkways, parkways, driveways, landscaping, fences, signs and utility
systems serving the Common Areas and all parts thereof, as well as providing the
services for which there Is a Common Area Operating Expense pursuant to
Paragraph 4.2. Lessor shall not be obligated to paint the exterior or interior
surfaces of exterior walls nor shall Lessor be obligated to maintain, repair or
replace windows, doors or plate glass of the Premises. Lessee expressly waives
the benefit of


Page 11 of 33
     /s/    
          /s/    
INITIALS
     INITIALS
©1998 – AIR COMMERCIAL REAL ESTATE ASSOCIATION
  FORM MTG-4-5/50E



 
 

--------------------------------------------------------------------------------

 
 
any statute now or hereafter in effect to the extent it is inconsistent with the
terms of this Lease.
7.3            Utility Installations; Trade Fixtures; Alterations.
(a) Definitions. The term "Utility Installations" refers to all floor and window
coverings, air and/or vacuum lines, power panels, electrical distribution,
security and fire protection systems, communication cabling, lighting fixtures,
HVAC equipment, plumbing, and fencing in or on the Premises. The term "Trade
Fixtures" shall mean Lessee's machinery and equipment that can be removed
without doing material damage to the Premises. The term "Alterations" shall mean
any modification of the improvements, other than Utility Installations or Trade
Fixtures, whether by addition or deletion. "Lessee Owned Alterations and/or
Utility Installations" are defined as Alterations and/or Utility Installations
made by Lessee that are not yet owned by Lessor pursuant to Paragraph 7.4(a).
(b) Consent. Lessee shall not make any Alterations or Utility Installations to
the Premises without Lessor's prior written consent. Lessee may, however, make
non-structural Utility Installations to the interior of the Premises (excluding
the roof) without such consent but upon notice to Lessor, as long as they are
not visible from the outside, do not involve puncturing, relocating or removing
the roof or any existing walls, will not affect the electrical, plumbing, HVAC,
and/or life safety systems, and the cumulative cost thereof during this Lease as
extended does not exceed a sum equal to 3 month's Base Rent In the aggregate or
a sum equal to one month's Base Rent In any one year. Notwithstanding the
foregoing, Lessee shall not make or permit any roof penetrations and/or install
anything on the roof without the prior written approval of Lessor. Lessor may,
as a precondition to granting such approval, require Lessee to utilize a
contractor chosen and/or approved by Lessor. Any Alterations or Utility
Installations that Lessee shall desire to make and which require the consent of
the Lessor shall be presented to Lessor in written form with detailed plans.
Consent shall be deemed conditioned upon Lessee's: (i) acquiring all applicable
governmental permits, (ii) furnishing Lessor with copies of both the permits and
the plans and specifications prior to commencement of the work, and (iii)
compliance with all conditions of said permits and other Applicable Requirements
in a prompt and expeditious manner, (iv) provide Lessor with additional security
deposit that shall be determined by Lessor in Its sole and absolute discretion
and to charge the deposit for the actual cost of Lessor's vendor to monitor,
Inspect or repair any work clone by Lessee's vendor. If Lessor's actual costs
exceed the amount held In Security Deposit, Lessee shall reimburse Lessor for
actual cost(s) upon demand. If all or any portion of the Security Deposit is
used, Lessee shall replenish said deposit which shall be held by Lessor until
Lessee's tenancy has ended and/or equipment has been removed. Any Alterations or
Utility Installations shall be performed in a workmanlike manner with good and
sufficient materials. Lessee shall promptly upon completion furnish Lessor with
as-built plans and specifications. For work which costs an amount in excess of
one month's Base Rent, Lessor may condition its consent upon Lessee providing a
lien and completion bond in an amount equal to 150% of the estimated cost of
such Alteration or Utility Installation and/or upon Lessee's posting an
additional Security Deposit with Lessor.
(c) Liens; Bonds. Lessee shall pay, when due, all claims for labor or materials
furnished or alleged to have been furnished to or for Lessee at or for use on
the Premises, which claims are or may be secured by any mechanic's or
materialmen's lien against the Premises or any interest therein. Lessee shall
give Lessor not less than 10 days notice prior to the commencement of any work
in, on or about the Premises, and Lessor shall have the right to post notices of
non-responsibility. If Lessee shall contest the validity of any such lien, claim
or demand, then Lessee shall, at its sole expense defend and protect itself,
Lessor and the Premises against the same and shall pay and satisfy any such
adverse judgment that may be rendered thereon before the enforcement thereof. If
Lessor shall require, Lessee shall furnish a surety bond in an amount equal to
150% of the amount of such contested lien, claim or demand, indemnifying Lessor
against liability for the same. If Lessor elects to participate in any such
action, Lessee shall pay Lessor's attorneys' fees and costs.
7.4            Ownership; Removal; Surrender; and Restoration.
(a) Ownership. Subject to Lessor's right to require removal or elect ownership
as hereinafter provided, all Alterations and Utility Installations made by


Page 12 of 33
     /s/    
          /s/    
INITIALS
     INITIALS
©1998 – AIR COMMERCIAL REAL ESTATE ASSOCIATION
  FORM MTG-4-5/50E



 
 

--------------------------------------------------------------------------------

 
 
Lessee shall be the property of Lessee, but considered a part of the Premises.
Lessor may, at any time, elect in writing to be the owner of all or any
specified part of the Lessee Owned Alterations and Utility Installations. Unless
otherwise instructed per paragraph 7.4(b) hereof, all Lessee Owned Alterations
and Utility Installations shall, at the expiration or termination of this Lease,
become the property of Lessor and be surrendered by Lessee with the Premises.
(b) Removal. By delivery to Lessee of written notice from Lessor not earlier
than 90 and not later than 30 days prior to the end of the term of this Lease,
Lessor may require that any or all Lessee Owned Alterations or Utility
Installations be removed by the expiration or termination of this Lease. Lessor
may require the removal at any time of all or any part of any Lessee Owned
Alterations or Utility Installations made without the required consent.
(c) Surrender; Restoration. Lessee shall surrender the Premises by the
Expiration Date or any earlier termination date, with all of the improvements,
parts and surfaces thereof broom clean and free of debris, and in good operating
order, condition and state of repair, ordinary wear and tear excepted. "Ordinary
wear and tear" shall not include any damage or deterioration that would have
been prevented by good maintenance practice. Notwithstanding the foregoing, if
this Lease is for 12 months or less, then Lessee shall surrender the Premises in
the same condition as delivered to Lessee on the Start Date with NO allowance
for ordinary wear and tear. Lessee shall repair any damage occasioned by the
installation, maintenance or removal of Trade Fixtures, Lessee owned Alterations
and/or Utility Installations, furnishings, and equipment as well as the removal
of any storage tank installed by or for Lessee. Lessee shall also completely
remove from the Premises any and all Hazardous Substances brought onto the
Premises by or for Lessee, or any third party (except Hazardous Substances which
were deposited via underground migration from areas outside of the Premises)
even if such removal would require Lessee to perform or pay for work that
exceeds statutory requirements. Trade Fixtures shall remain the property of
Lessee and shall be removed by Lessee. Any personal property of Lessee valued as
$300 or less, not removed on or before the Expiration Date or any earlier
termination date shall be deemed to have been abandoned by Lessee and may be
disposed of or retained by Lessor as Lessor may desire. The failure by Lessee to
timely vacate the Premises pursuant to this Paragraph 7.4(c) without the express
written consent of Lessor shall constitute a holdover under the provisions of
Paragraph 26 below.
8.      Insurance; Indemnity.
8.1           Payment of Premium Increases.
(a) As used herein, the term "Insurance Cost Increase" Is defined as any
Increase in the actual cost of the insurance applicable to the Building and/or
the Project and required to be carried by Lessor, pursuant to Paragraphs 8.2(b),
8.3(a) and 8.3(b), ("Required Insurance"), over and above the Base Premium, as
hereinafter defined, calculated on an annual basis. Insurance Cost Increase
shall include, but not be limited to, requirements of the holder of a mortgage
or deed of trust covering the Premises, Building and/or Project, Increased
valuation of the Premises, Building and/or Project, and/or a general premium
rate increase. The term Insurance Cost Increase shall not, however, include any
premium increases resulting from the nature of the occupancy of any other tenant
of the Building. If the parties insert a dollar amount in Paragraph 1.9, such
amount shall be considered the "Base Premium." The Base Premium shall be the
annual premium applicable to the 12 month period immediately preceding the Start
Date. if, however, the Project was not Insured for the entirety of such 12 month
period, then the Base Premium shall be the lowest annual premium reasonably
obtainable for the Required Insurance as of the Start Date, assuming the most
nominal use possible of the Building. In no event, however, shall Lessee be
responsible for any portion of the premium cost attributable to liability
insurance coverage In excess of $2,000,000 procured under Paragraph 8.2(b).
(b) Lessee shall pay any Insurance Cost Increase to Lessor pursuant to Paragraph
4.2. Premiums for policy periods commencing prior to, or extending beyond, the
term of this Lease shall be prorated to coincide with the corresponding Start
Data or Expiration Date.
8.2            Liability Insurance.
(a) Carried by Lessee. Lessee shall obtain and keep in force a Commercial


Page 13 of 33
     /s/    
          /s/    
INITIALS
     INITIALS
©1998 – AIR COMMERCIAL REAL ESTATE ASSOCIATION
  FORM MTG-4-5/50E



 
 

--------------------------------------------------------------------------------

 
 
General Liability policy of insurance protecting Lessee and Lessor as an
additional insured against claims for bodily injury, personal injury and
property damage based upon or arising out of the ownership, use, occupancy or
maintenance of the Premises and all areas appurtenant thereto. Such insurance
shall be on an occurrence basis providing single limit coverage in an amount not
less than $1,000,000 per occurrence with an annual aggregate of not less than
$2,000,000. Lessee shall add Lessor and Mid Valley Management as an additional
insureds by means of an endorsement at least as broad as the Insurance Service
Organization's "Additional Insured-Managers or Lessors of Premises" Endorsement
and coverage shall also be extended to include damage caused by heat, smoke or
fumes from a hostile fire. The policy shall not contain any intra-insured
exclusions as between Insured persons or organizations, but shall include
coverage for liability assumed under this Lease as an "insured contract" for the
performance of Lessee's Indemnity obligations under this Lease. The limits of
said insurance shall not, however, limit the liability of Lessee nor relieve
Lessee of any obligation hereunder. Lessee shall provide an endorsement on its
liability policy(ies) which provides that its insurance shall be primary to and
not contributory with any similar insurance carried by Lessor, whose insurance
shall be considered excess insurance only.
(b) Carried by Lessor. Lessor shall maintain liability insurance as described in
Paragraph 8.2(a), in addition to, and not in lieu of, the insurance required to
be maintained by Lessee. Lessee shall not be named as an additional insured
therein.
8.3            Property Insurance - Building, Improvements and Rental Value.
(a) Building and Improvements. Lessor shall obtain and keep in force a policy or
policies of insurance in the name of Lessor, with loss payable to Lessor, any
ground-lessor, and to any Lender insuring loss or damage to the Premises. The
amount of such insurance shall be equal to the full insurable replacement cost
of the Premises, as the same shall exist from time to time, or the amount
required by any Lender, but in no event more than the commercially reasonable
and available Insurable value thereof. Lessee Owned Alterations and Utility
Installations, Trade Fixtures, and Lessee's personal property shall be insured
by Lessee under Paragraph 8.4. If the coverage is available and commercially
appropriate, such policy or policies shall insure against all risks of direct
physical loss or damage (except the perils of flood and/or earthquake unless
required by a Lender), including coverage for debris removal and the enforcement
of any Applicable Requirements requiring the upgrading, demolition,
reconstruction or replacement of any portion of the Premises as the result of a
covered loss. Said policy or policies shall also contain an agreed valuation
provision in lieu of any coinsurance clause, waiver of subrogation, and
inflation guard protection causing an increase in the annual property insurance
coverage amount by a factor of not less than the adjusted U.S. Department of
Labor Consumer Price Index for All Urban Consumers for the city nearest to where
the Premises are located. If such insurance coverage has a deductible clause,
the deductible amount shall not exceed $1,000 per occurrence.
(b) Rental Value. Lessor shall also obtain and keep in force a policy or
policies in the name of Lessor with loss payable to Lessor and any Lender,
insuring the loss of the full Rent for one year with an extended period of
indemnity for an additional 180 days ("Rental Value insurance"). Said insurance
shall contain an agreed valuation provision in lieu of any coinsurance clause,
and the amount of coverage shall be adjusted annually to reflect the projected
Rent otherwise payable by Lessee, for the next 12 month period.
(c) Adjacent Premises. Lessee shall pay for any increase in the premiums for the
property insurance of the Building and for the Common Areas or other buildings
in the Project if said increase is caused by Lessee's acts, omissions, use or
occupancy of the Premises.
(d) Lessee's Improvements. Since Lessor is the Insuring Party, Lessor shall not
be required to insure Lessee Owned Alterations and Utility Installations unless
the item in question has become the property of Lessor under the terms of this
Lease.
8.4            Lessee's Property; Business Interruption Insurance.
(a) Property Damage. Lessee shall obtain and maintain insurance coverage on all
of Lessee's personal property, Trade Fixtures, and Lessee Owned Alterations and
Utility Installations. Such insurance shall be full replacement cost coverage
with a deductible of not to exceed $1,000 per occurrence. The proceeds from any
such insurance shall be used by Lessee for the replacement of personal property,
Trade


Page 14 of 33
     /s/    
          /s/    
INITIALS
     INITIALS
©1998 – AIR COMMERCIAL REAL ESTATE ASSOCIATION
  FORM MTG-4-5/50E



 
 

--------------------------------------------------------------------------------

 
 
Fixtures and Lessee Owned Alterations and Utility Installations. Lessee shall
provide Lessor with written evidence that such insurance is in force.
(b) Business Interruption. Lessee shall obtain and maintain loss of income and
extra expense insurance in amounts as will reimburse Lessee for direct or
indirect loss of earnings attributable to all perils commonly insured against by
prudent lessees in the business of Lessee or attributable to prevention of
access to the Premises as a result of such perils.
(c) No Representation of Adequate Coverage. Lessor makes no representation that
the limits or forms of coverage of insurance specified herein are adequate to
cover Lessee's property, business operations or obligations under this Lease.
8.5           Insurance Policies. Insurance required herein shall be by
companies duly licensed or admitted to transact business in the state where the
Premises are located, and maintaining during the policy term a "General
Policyholders Rating" of at least A-, VI, as set forth in the most current issue
of "Best's Insurance Guide” or such other rating as may be required by a Lender.
Lessee shall not do or permit to be done anything which invalidates the required
insurance policies. Lessee shall, prior to the Start Date, deliver to Lessor
certified copies of policies of such insurance or certificates evidencing the
existence and amounts of the required insurance. No such policy shall be
cancelable or subject to modification except after 30 days prior written notice
to Lessor. Lessee shall, at least 10 days prior to the expiration of such
policies, furnish Lessor with evidence of renewals or "insurance binders"
evidencing renewal thereof, or Lessor may order such Insurance and charge the
cost thereof to Lessee, which amount shall be payable by Lessee to Lessor upon
demand. Such policies shall be for a term of at least one year, or the length of
the remaining term of this Lease, whichever is less. If either Party shall fail
to procure and maintain the insurance required to be carried by it, the other
Party may, but shall not be required to, procure and maintain the same.
8.6           Waiver of Subrogation. Without affecting any other rights or
remedies, Lessee and Lessor each hereby release and relieve the other, and waive
their entire right to recover damages against the other, for loss of or damage
to its property arising out of or incident to the perils required to be insured
against herein. The effect of such releases and waivers is not limited by the
amount of insurance carried or required or by any deductibles applicable hereto.
The Parties agree to have their respective property damage insurance carriers
waive any right to subrogation that such companies may have against Lessor or
Lessee, as the case may be, so long as the insurance is not invalidated thereby.
8.7           Indemnity. Except for Lessor's gross negligence or willful
misconduct, Lessee shall indemnify, protect, defend and hold harmless the
Premises, Lessor and its agents, Lessor's master or ground lessor, partners and
Lenders, from and against any and all claims, loss of rents and/or damages,
liens, judgments, penalties, attorneys' and consultants' fees, expenses and/or
liabilities arising out of, involving, or in connection with, the use and/or
occupancy of the Premises by Lessee. If any action or proceeding is brought
against Lessor by reason of any of the foregoing matters, Lessee shall upon
notice defend the same at Lessee's expense by counsel reasonably satisfactory to
Lessor and Lessor shall cooperate with Lessee in such defense. Lessor need not
have first paid any such claim in order to be defended or indemnified.
8.8           Exemption of Lessor and Its Agents from Liability. Notwithstanding
the negligence or breach of this Lease by Lessor or its agents, neither Lessor
nor its agents shall be liable under any circumstances for: (I) injury or damage
to the person or goods, wares, merchandise or other property of Lessee, Lessee's
employees, contractors, Invitees, customers, or any other person in or about the
Premises, whether such damage or Injury is caused by or results from fire,
steam, electricity, gas, water or rain, indoor air quality, the presence of mold
or from the breakage, leakage, obstruction or other defects of pipes, fire
sprinklers, wires, appliances, plumbing, HVAC or lighting fixtures, or from any
other cause, whether the said injury or damage results from conditions arising
upon the Premises or upon other portions of the Building, or from other sources
or places, (11) any damages arising from any act or neglect of any other tenant
of Lessor or from the failure of Lessor or its agents to enforce the provisions
of any other lease in the Project, or (iii) injury to Lessee's business or for
any loss of income or profit therefrom. Instead, it is intended that Lessee's
sole recourse in the event of such


Page 15 of 33
     /s/    
          /s/    
INITIALS
     INITIALS
©1998 – AIR COMMERCIAL REAL ESTATE ASSOCIATION
  FORM MTG-4-5/50E



 
 

--------------------------------------------------------------------------------

 
 
damages or injury be to file a claim on the insurance policy(ies) that Lessee is
required to maintain pursuant to the provisions of paragraph 8. Lessor's non
liability will apply irrespective of the active or passive negligence of Lessor,
Its agents, partners, or Lenders.
8.9 Failure to Provide Insurance. Lessee acknowledges that any failure on its
part to obtain or maintain the insurance required herein will expose Lessor to
risks and potentially cause Lessor to incur costs not contemplated by this
Lease, the extent of which will be extremely difficult to ascertain.
Accordingly, for any month or portion thereof that Lessee does not maintain the
required Insurance and/or does not provide Lessor with the required binders or
certificates evidencing the existence of the required insurance, the Base Rent
shall be automatically increased, without any requirement for notice to Lessee,
by an amount equal to 10% of the then existing Base Rent or $100, whichever is
greater. The parties agree that such increase in Base Rent represents fair and
reasonable compensation for the additional risk/costs that Lessor will incur by
reason of Lessee's failure to maintain the required Insurance. Such Increase in
Base Rent shall In no event constitute a waiver of Lessee's Default or Breach
with respect to the failure to maintain such insurance, prevent the exercise of
any of the other rights and remedies granted hereunder, nor relieve Lessee of
its obligation to maintain the insurance specified in this Lease.
9.      Damage or Destruction.
9.1           Definitions.
(a) "Premises Partial Damage" shall mean damage or destruction to the
improvements on the Premises, other than Lessee Owned Alterations and Utility
Installations, which can reasonably be repaired in 3 months or less from the
date of the damage or destruction, and the cost thereof does not exceed a sum
equal to 6 month's Base Rent. Lessor shall notify Lessee in writing within 30
days from the date of the damage or destruction as to whether or not the damage
is Partial or Total. Notwithstanding the foregoing, Premises Partial Damage
shall not include damage to windows, doors, and/or other similar Items which
Lessee has the responsibility to repair or replace pursuant to the provisions of
Paragraph 7.1.
(b) "Premises Total Destruction" shall mean damage or destruction to the
Improvements on the Premises, other than Lessee Owned Alterations and Utility
Installations and Trade Fixtures, which cannot reasonably be repaired in 3
months or less from the date of the damage or destruction and/or the cost
thereof exceeds a sum equal to 6 month's Base Rent. Lessor shall notify Lessee
in writing within 30 days from the date of the damage or destruction as to
whether or not the damage is Partial or Total.
(c) "Insured Loss" shall mean damage or destruction to improvements on the
Premises, other than Lessee Owned Alterations and Utility Installations and
Trade Fixtures, which was caused by an event required to be covered by the
insurance described in Paragraph 8.3(a), irrespective of any deductible amounts
or coverage limits involved.
(d) "Replacement Cost" shall mean the cost to repair or rebuild the improvements
owned by Lessor at the time of the occurrence to their condition existing
immediately prior thereto, including demolition, debris removal and upgrading
required by the operation of Applicable Requirements, and without deduction for
depreciation.
(e) "Hazardous Substance Condition" shall mean the occurrence or discovery of a
condition involving the presence of, or a contamination by, a Hazardous
Substance as defined in Paragraph 6.2(a), in, on, or under the Premises which
requires repair, remediation, or restoration.
9.2           Partial Damage - Insured Loss. If a Premises Partial Damage that
is an Insured Loss occurs, then Lessor shall, at Lessor's expense, repair such
damage (but not Lessee's Trade Fixtures or Lessee Owned Alterations and Utility
Installations) as soon as reasonably possible and this Lease shall continue in
full force and effect; provided, however, that Lessee shall, at Lessor's
election, make the repair of any damage or destruction the total cost to repair
of which is $10,000 or less, and, in such event, Lessor shall make any
applicable insurance proceeds available to Lessee on a reasonable basis for that
purpose. Notwithstanding the foregoing, if the required insurance was not in
force or the insurance proceeds are not sufficient to effect such repair, the
Insuring Party shall promptly contribute the shortage in proceeds as and when
required to complete said repairs. In the event, however, such shortage was due
to the


Page 16 of 33
     /s/    
          /s/    
INITIALS
     INITIALS
©1998 – AIR COMMERCIAL REAL ESTATE ASSOCIATION
  FORM MTG-4-5/50E



 
 

--------------------------------------------------------------------------------

 
 
fact that, by reason of the unique nature of the improvements, full replacement
cost insurance coverage was not commercially reasonable and available, Lessor
shall have no obligation to pay for the shortage in insurance proceeds or to
fully restore the unique aspects of the Premises unless Lessee provides Lessor
with the funds to cover same, or adequate assurance thereof, within 10 days
following receipt of written notice of such shortage and request therefor. If
Lessor receives said funds or adequate assurance thereof within said 10 day
period, the party responsible for making the repairs shall complete them as soon
as reasonably possible and this Lease shall remain in full force and effect. If
such funds or assurance are not received, Lessor may nevertheless elect by
written notice to Lessee within 10 days thereafter to: (i) make such restoration
and repair as is commercially reasonable with Lessor paying any shortage in
proceeds, in which case this Lease shall remain in full force and effect, or
(ii) have this Lease terminate 30 days thereafter. Lessee shall not be entitled
to reimbursement of any funds contributed by Lessee to repair any such damage or
destruction. Premises Partial Damage due to flood or earthquake shall be subject
to Paragraph 9.3, notwithstanding that there may be some insurance coverage, but
the net proceeds of any such insurance shall be made available for the repairs
if made by either Party.
9.3           Partial Damage - Uninsured Loss. If a Premises Partial Damage that
is not an Insured Loss occurs, unless caused by a negligent or willful act of
Lessee (in which event Lessee shall make the repairs at Lessee's expense),
Lessor may either: (i) repair such damage as soon as reasonably possible at
Lessor's expense, in which event this Lease shall continue in full force and
effect, or (ii) terminate this Lease by giving written notice to Lessee within
30 days after receipt by Lessor of knowledge of the occurrence of such damage.
Such termination shall be effective 60 days following the date of such notice.
In the event Lessor elects to terminate this Lease, Lessee shall have the right
within 10 days after receipt of the termination notice to give written notice to
Lessor of Lessee's commitment to pay for the repair of such damage without
reimbursement from Lessor. Lessee shall provide Lessor with said funds or
satisfactory assurance thereof within 30 days after making such commitment. In
such event this Lease shall continue in full force and effect, and Lessor shall
proceed to make such repairs as soon as reasonably possible after the required
funds are available. If Lessee does not make the required commitment, this Lease
shall terminate as of the date specified in the termination notice.
9.4           Total Destruction. Notwithstanding any other provision hereof, if
a Premises Total Destruction occurs, this Lease shall terminate 60 days
following such Destruction. If the damage or destruction was caused by the gross
negligence or willful misconduct of Lessee, Lessor shall have the right to
recover Lessor's damages from Lessee, except as provided in Paragraph 8.6.
9.5          Damage Near End of Term. If at any time during the last 6 months of
this Lease there is damage for which the cost to repair exceeds one month's Base
Rent, whether or not an Insured Loss, Lessor may terminate this Lease effective
60 days following the data of occurrence of such damage by giving a written
termination notice to Lessee within 30 days after the date of occurrence of such
damage. Notwithstanding the foregoing, if Lessee at that time has an exercisable
option to extend this Lease or to purchase the Premises, then Lessee may
preserve this Lease by, (a) exercising such option and (b) providing Lessor with
any shortage In insurance proceeds (or adequate assurance thereof) needed to
make the repairs on or before the earlier of (i) the date which is 10 days after
Lessee's receipt of Lessor's written notice purporting to terminate this Lease,
or (ii) the day prior to the date upon which such option expires. If Lessee duly
exercises such option during such period and provides Lessor with funds (or
adequate assurance thereof) to cover any shortage in insurance proceeds, Lessor
shall, at Lessor's commercially reasonable expense, repair such damage as soon
as reasonably possible and this Lease shall continue In full force and effect.
If Lessee falls to exercise such option and provide such funds or assurance
during such period, then this Lease shall terminate on the date specified in the
termination notice and Lessee's option shall be extinguished.
9.6           Abatement of Rent; Lessee's Remedies.
(a) Abatement. In the event of Premises Partial Damage or Premises Total
Destruction or a Hazardous Substance Condition for which Lessee is not
responsible under this Lease, the Rent payable by Lessee for the period required
for the repair,


Page 17 of 33
     /s/    
          /s/    
INITIALS
     INITIALS
©1998 – AIR COMMERCIAL REAL ESTATE ASSOCIATION
  FORM MTG-4-5/50E



 
 

--------------------------------------------------------------------------------

 
 
remediation or restoration of such damage shall be abated in proportion to the
degree to which Lessee's use of the Premises Is impaired, but not to exceed the
proceeds received from the Rental Value Insurance. All other obligations of
Lessee hereunder shall be performed by Lessee, and Lessor shall have no
liability for any such damage, destruction, remediation, repair or restoration
except as provided herein.
(b) Remedies. If Lessor shall be obligated to repair or restore the Premises and
does not commence, in a substantial and meaningful way, such repair or
restoration within 90 days after such obligation shall accrue, Lessee may, at
any time prior to the commencement of such repair or restoration, give written
notice to Lessor and to any Lenders of which Lessee has actual notice of
Lessee's election to terminate this Lease on a date not less than 60 days
following the giving of such notice. If Lessee gives such notice and such repair
or restoration is not commenced within 30 days thereafter, this Lease shall
terminate as of the date specified in said notice. If the repair or restoration
is commenced within such 30 days, this Lease shall continue in full force and
effect. "Commence" shall mean either the unconditional authorization of the
preparation of the required plans, or the beginning of the actual work on the
Premises, whichever first occurs.
9.7           Termination; Advance Payments. Upon termination of this Lease
pursuant to Paragraph 6.2(g) or Paragraph 9, an equitable adjustment shall be
made concerning advance Base Rent and any other advance payments made by Lessee
to Lessor. Lessor shall, in addition, return to Lessee so much of Lessee's
Security Deposit as has not been, or is not then required to be, used by Lessor.
9.8           Waive Statutes. Lessor and Lessee agree that the terms of this
Lease shall govern the effect of any damage to or destruction of the Premises
with respect to the termination of this Lease and hereby waive the provisions of
any present or future statute to the extent inconsistent herewith.
10.          Real Property Taxes.
10.1           Definitions.
(a) "Real Property Taxes." As used herein, the term "Real Property Taxes" shall
Include any form of assessment; real estate, general, special, ordinary or
extraordinary, or rental levy or tax (other than inheritance, personal income or
estate taxes); improvement bond; and/or license fee imposed upon or levied
against any legal or equitable interest of Lessor in the Project, Lessor's right
to other income therefrom, and/or Lessor's business of leasing, by any authority
having the direct or indirect power to tax and where the funds are generated
with reference to the Project address and where the proceeds so generated are to
be applied by the city, county or other local taxing authority of a jurisdiction
within which the Project is located. The term "Real Property Taxes" shall also
include any tax, fee, levy, assessment or charge, or any increase therein: (i)
imposed by reason of events occurring during the term of this Lease, including
but not limited to, a change in the ownership of the Project, (ii) a change in
the improvements thereon, and/or (iii) levied or assessed on machinery or
equipment provided by Lessor to Lessee pursuant to this Lease.
(b) “Base Real Property Taxes." As used herein, the term "Base Real Property
Taxes" shall be the amount of Real Property Taxes, which are assessed against
the Premises, Building, Project or Common Areas in the calendar year during
which the Lease is executed. In calculating Real Property Taxes for any calendar
year, the Real Property Taxes for any real estate tax year shall be included in
the calculation of Real Property Taxes for such calendar year based upon the
number of days which such calendar year and tax year have in common.
10.2           Payment of Taxes. Except as otherwise provided in Paragraph 10.3,
Lessor shall pay the Real Property Taxes applicable to the Project, and said
payments shall be Included in the calculation of Common Area Operating Expenses
in accordance with the provisions of Paragraph 4.2.
10.3           Additional Improvements. Common Area Operating Expenses shall not
include Real Property Taxes specified in the tax assessor's records and work
sheets as being caused by additional improvements placed upon the Project by
other lessees or by Lessor for the exclusive enjoyment of such other lessees.
Notwithstanding Paragraph 10.2 hereof, Lessee shall, however, pay to Lessor at
the time Common Area Operating Expenses are payable under Paragraph 4.2, the
entirety of any increase in Real Property Taxes if assessed solely by reason of
Alterations, Trade Fixtures or Utility Installations


Page 18 of 33
     /s/    
          /s/    
INITIALS
     INITIALS
©1998 – AIR COMMERCIAL REAL ESTATE ASSOCIATION
  FORM MTG-4-5/50E



 
 

--------------------------------------------------------------------------------

 
 
placed upon the Premises by Lessee or at Lessee's request or by reason of any
alterations or improvements to the Premises made by Lessor subsequent to the
execution of this Lease by the Parties.
10.4           Joint Assessment. If the Building is not separately assessed,
Real Property Taxes allocated to the Building shall be an equitable proportion
of the Real Property Taxes for all of the land and improvements included within
the tax parcel assessed, such proportion to be determined by Lessor from the
respective valuations assigned in the assessor's work sheets or such other
information as may be reasonably available. Lessor's reasonable determination
thereof, in good faith, shall be conclusive.
10.5 Personal Property Taxes. Lessee shall pay prior to delinquency all taxes
assessed against and levied upon Lessee Owned Alterations and Utility
Installations, Trade Fixtures, furnishings, equipment and all personal property
of Lessee contained in the Premises. When possible, Lessee shall cause Its
Lessee Owned Alterations and Utility Installations, Trade Fixtures, furnishings,
equipment and all other personal property to be assessed and billed separately
from the real property of Lessor. If any of Lessee's said property shall be
assessed with Lessor's real property, Lessee shall pay Lessor the taxes
attributable to Lessee's property within 10 days after receipt of a written
statement setting forth the taxes applicable to Lessee's property.
11.          Utilities and Services. Lessee shall pay for all water, gas, heat,
light, power, telephone, trash disposal and other utilities and services
supplied to the Premises, together with any taxes thereon. Notwithstanding the
provisions of Paragraph 4.2, if at any time in Lessor's sole judgment, Lessor
determines that Lessee is using a disproportionate amount of water, electricity
or other commonly metered utilities, or that Lessee is generating such a large
volume of trash as to require an increase in the size of the trash receptacle
and/or an increase in the number of times per month that it is emptied, then
Lessor may increase Lessee's Base Rent by an amount equal to such increased
costs. There shall be no abatement of Rent and Lessor shall not be liable in any
respect whatsoever for the inadequacy, stoppage, interruption or discontinuance
of any utility or service due to riot, strike, labor dispute, breakdown,
accident, repair or other cause beyond Lessor's reasonable control or in
cooperation with governmental request or directions.
12.          Assignment and Subletting.
12.1           Lessor's Consent Required.
(a) Lessee shall not voluntarily or by operation of law assign, transfer,
mortgage or encumber (collectively, "assign or assignment") or sublet all or any
part of Lessee's interest in this Lease or in the Premises without Lessor's
prior written consent.
(b) Unless Lessee is a corporation and its stock is publicly traded on a
national stock exchange, a change in the control of Lessee shall constitute an
assignment requiring consent. The transfer, on a cumulative basis, of 25% or
more of the voting control of Lessee shall constitute a change in control for
this purpose.
(c) The involvement of Lessee or its assets in any transaction, or series of
transactions (by way of merger, sale, acquisition, financing, transfer,
leveraged buy-out or otherwise), whether or not a formal assignment or
hypothecation of this Lease or Lessee's assets occurs, which results or will
result in a reduction of the Net Worth of Lessee by an amount greater than 25%
of such Net Worth as it was represented at the time of the execution of this
Lease or at the time of the most recent assignment to which Lessor has
consented, or as it exists immediately prior to said transaction or transactions
constituting such reduction, whichever was or is greater, shall be considered an
assignment of this Lease to which Lessor may withhold its consent. "Net Worth of
Lessee" shall mean the net worth of Lessee (excluding any guarantors)
established under generally accepted accounting principles.
(d) An assignment or subletting without consent shall, at Lessor's option, be a
Default curable after notice per Paragraph 13.1(c), or a noncurable Breach
without the necessity of any notice and grace period. If Lessor elects to treat
such unapproved assignment or subletting as a noncurable Breach, Lessor may
either: (i) terminate this Lease, or (ii) upon 30 days written notice, Increase
the monthly Base Rent to 110% of the Base Rent then in effect. Further, in the
event of such Breach and rental adjustment, (I) the purchase price of any option
to purchase the Premises held by Lessee shall be subject to similar adjustment
to 110% of the price previously in effect, and (II) all fixed


Page 19 of 33
     /s/    
          /s/    
INITIALS
     INITIALS
©1998 – AIR COMMERCIAL REAL ESTATE ASSOCIATION
  FORM MTG-4-5/50E



 
 

--------------------------------------------------------------------------------

 
 
and non-fixed rental adjustments scheduled during the remainder of the Lease
term shall be increased to 110% of the scheduled adjusted rent.
(e) Lessee's remedy for any breach of Paragraph 12.1 by Lessor shall be limited
to compensatory damages and/or injunctive relief.
(f) Lessor may reasonably withhold consent to a proposed assignment or
subletting if Lessee Is in Default at the time consent is requested.
(g) Notwithstanding the foregoing, allowing a diminimus portion of the Premises,
ie. 20 square feet or less, to be used by a third party vendor in connection
with the Installation of a vending machine or payphone shall not constitute a
subletting.
12.2           Terms and Conditions Applicable to Assignment and Subletting.
(a) Regardless of Lessor's consent, no assignment or subletting shall : (i) be
effective without the express written assumption by such assignee or sublessee
of the obligations of Lessee under this Lease, (ii) release Lessee of any
obligations hereunder, or (iii) alter the primary liability of Lessee for the
payment of Rent or for the performance of any other obligations to be performed
by Lessee.
(b) Lessor may accept Rent or performance of Lessee's obligations from any
person other than Lessee pending approval or disapproval of an assignment.
Neither a delay in the approval or disapproval of such assignment nor the
acceptance of Rent or performance shall constitute a waiver or estoppel of
Lessor's right to exercise its remedies for Lessee's Default or Breach.
(c) Lessors consent to any assignment or subletting shall not constitute a
consent to any subsequent assignment or subletting.
(d) In the event of any Default or Breach by Lessee, Lessor may proceed directly
against Lessee, any Guarantors or anyone else responsible for the performance of
Lessee's obligations under this Lease, including any assignee or sublessee,
without first exhausting Lessor's remedies against any other person or entity
responsible therefore to Lessor, or any security held by Lessor.
(e) Each request for consent to an assignment or subletting shall be in writing,
accompanied by information relevant to Lessor's determination as to the
financial and operational responsibility and appropriateness of the proposed
assignee or sublessee, including but not limited to the intended use and/or
required modification of the Premises, if any, together with a fee of $500 as
consideration for Lessors considering and processing said request. Lessee agrees
to provide Lessor with such other or additional information and/or documentation
as may be reasonably requested. (See also Paragraph 36)
(f) Any assignee of, or sublessee under, this Lease shall, by reason of
accepting such assignment, entering into such sublease, or entering into
possession of the Premises or any portion thereof, be deemed to have assumed and
agreed to conform and comply with each and every term, covenant, condition and
obligation herein to be observed or performed by Lessee during the term of said
assignment or sublease, other than such obligations as are contrary to or
inconsistent with provisions of an assignment or sublease to which Lessor has
specifically consented to In writing.
(g) Lessors consent to any assignment or subletting shall not transfer to the
assignee or sublessee any Option granted to the original Lessee by this Lease
unless such transfer is specifically consented to by Lessor in writing. (See
Paragraph 39.2)
12.3           Additional Terms and Conditions Applicable to Subletting. The
following terms and conditions shall apply to any subletting by Lessee of all or
any part of the Premises and shall be deemed included in all subleases under
this Lease whether or not expressly incorporated therein:
(a) Lessee hereby assigns and transfers to Lessor all of Lessee's interest in
all Rent payable on any sublease, and Lessor may collect such Rent and apply
same toward Lessee's obligations under this Lease; provided, however, that until
a Breach shall occur in the performance of Lessee's obligations, Lessee may
collect said Rent. Any Lessee payment or other sums received by Lessee or any
other person in connection with this Lease shall be conclusively presumed to
have been paid by Lessee or on Lessees behalf. If, as a result of any proposed
Assignment or Sublease, Lessee receives rent or other consideration, either
Initially or over the term of the Assignment or Sublease, in excess of the rent
called for hereunder, or in the case of the Sublease of a portion of the
Premises, in excess of the rent allocable to such portion, Lessee shall pay to
Lessor as additional rent hereunder, all of the excess gross proceeds of each
such payment of


Page 20 of 33
     /s/    
          /s/    
INITIALS
     INITIALS
©1998 – AIR COMMERCIAL REAL ESTATE ASSOCIATION
  FORM MTG-4-5/50E



 
 

--------------------------------------------------------------------------------

 
 
rent or other consideration received by Lessee promptly after its receipt. In
the event that the amount collected by Lessor exceeds Lessee's then outstanding
obligations any such excess shall be refunded to Lessee. Lessor shall not, by
reason of the foregoing or any assignment of such sublease, nor by reason of the
collection of Rent, be deemed liable to the sublessee for any failure of Lessee
to perform and comply with any of Lessee's obligations to such sublessee. Lessee
hereby irrevocably authorizes and directs any such sublessee, upon receipt of a
written notice from Lessor stating that a Breach exists in the performance of
Lessee's obligations under this Lease, to pay to Lessor all Rent due and to
become due under the sublease. Sublessee shall rely upon any such notice from
Lessor and shall pay all Rents to Lessor without any obligation or right to
inquire as to whether such Breach exists, notwithstanding any claim from Lessee
to the contrary.
(b) In the event of a Breach by Lessee, Lessor may, at its option, require
sublessee to adorn to Lessor, in which event Lessor shall undertake the
obligations of the sublessor under such sublease from the time of the exercise
of said option to the expiration of such sublease; provided, however, Lessor
shall not be liable for any prepaid rents or security deposit paid by such
sublessee to such sublessor or for any prior Defaults or Breaches of such
sublessor.
(c) Any matter requiring the consent of the sublessor under a sublease shall
also require the consent of Lessor.
(d) No sublessee shall further assign or sublet all or any part of the Premises
without Lessor's prior written consent.
(e) Lessor shall deliver a copy of any notice of Default or Breach by Lessee to
the sublessee, who shall have the right to cure the Default of Lessee within the
grace period, if any, specified in such notice. The sublessee shall have a right
of reimbursement and offset from and against Lessee for any such Defaults cured
by the sublessee.
13.          Default; Breach; Remedies.
13.1           Default; Breach. A "Default" is defined as a failure by the
Lessee to comply with or perform any of the terms, covenants, conditions or
Rules and Regulations under this Lease. A "Breach" is defined as the occurrence
of one or more of the following Defaults, and the failure of Lessee to cure such
Default within any applicable grace period:
(a) The abandonment of the Premises; or the vacating of the Premises without
providing a commercially reasonable level of security, or where the coverage of
the property Insurance described in Paragraph 8.3 is jeopardized as a result
thereof, or without providing reasonable assurances to minimize potential
vandalism.
(b) The failure of Lessee to make any payment of Rent or any Security Deposit
required to be made by Lessee hereunder, whether to Lessor or to a third party,
when due, to provide reasonable evidence of Insurance or surety bond, or to
fulfill any obligation under this Lease which endangers or threatens life or
property, where such failure continues for a period of 3 business days following
written notice to Lessee.
(c) The commission of waste, act or acts constituting public or private
nuisance, and/or an Illegal activity on the Premises by Lessee, where such
actions continue for a period of 3 business days following written notice to
Lessee.
(d) The failure by Lessee to provide (i) reasonable written evidence of
compliance with Applicable Requirements, (ii) the service contracts, (iii) the
rescission of an unauthorized assignment or subletting, (iv) an Estoppel
Certificate, (v) a requested subordination, (vi) evidence concerning any
guaranty and/or Guarantor, (vii) any document requested under Paragraph 41,
(viii) material data safety sheets (MSDS), or (ix) any other documentation or
information which Lessor may reasonably require of Lessee under the terms of
this Lease, where any such failure continues for a period of 10 days following
written notice to Lessee.
(e) A Default by Lessee as to the terms, covenants, conditions or provisions of
this Lease, or of the rules adopted under Paragraph 2.9 hereof, other than those
described In subparagraphs 13.1(a), (b), (c) or (d), above, where such Default
continues for a period of 30 days after written notice; provided, however, that
if the nature of Lessee's Default is such that more than 30 days are reasonably
required for its cure, then it shall not be deemed to be a Breach if Lessee
commences such cure within said 30 day period and thereafter diligently
prosecutes such cure to completion.
 
Page 21 of 33
     /s/    
          /s/    
INITIALS
     INITIALS
©1998 – AIR COMMERCIAL REAL ESTATE ASSOCIATION
  FORM MTG-4-5/50E



 
 

--------------------------------------------------------------------------------

 
 
(f) The occurrence of any of the following events: (i) the making of any general
arrangement or assignment for the benefit of creditors; (ii) becoming a "debtor"
as defined in 11 U.S.C. § 101 or any successor statute thereto (unless, in the
case of a petition filed against Lessee, the same is dismissed within 60 days);
(iii) the appointment of a trustee or receiver to take possession of
substantially all of Lessee's assets located at the Premises or of Lessee's
Interest in this Lease, where possession Is not restored to Lessee within 30
days; or (iv) the attachment, execution or other judicial seizure of
substantially all of Lessee's assets located at the Premises or of Lessee's
Interest in this Lease, where such seizure is not discharged within 30 days;
provided, however, in the event that any provision of this subparagraph is
contrary to any applicable law, such provision shall be of no force or effect,
and not affect the validity of the remaining provisions.
(g) The discovery that any financial statement of Lessee or of any Guarantor
given to Lessor was materially false.
(h) If the performance of Lessee's obligations under this Lease is guaranteed:
(i) the death of a Guarantor, (ii) the termination of a Guarantor's liability
with respect to this Lease other than in accordance with the terms of such
guaranty, (Iii) a Guarantor's becoming insolvent or the subject of a bankruptcy
filing, (Iv) a Guarantor's refusal to honor the guaranty, or (v) a Guarantor's
breach of its guaranty obligation on an anticipatory basis, and Lessee's
failure, within 60 days following written notice of any such event, to provide
written alternative assurance or security, which, when coupled with the then
existing resources of Lessee, equals or exceeds the combined financial resources
of Lessee and the Guarantors that existed at the time of execution of this
Lease.
13.2           Remedies. If Lessee fails to perform any of its affirmative
duties or obligations, within 10 days after written notice (or in case of an
emergency, without notice), Lessor may, at its option, perform such duty or
obligation on Lessee's behalf, Including but not limited to the obtaining of
reasonably required bonds, insurance policies, or governmental licenses, permits
or approvals. Lessee shall pay to Lessor an amount equal to 1-46-% 125% of the
costs and expenses incurred by Lessor in such performance upon receipt of an
invoice therefor. In the event of a Breach, Lessor may, with or without further
notice or demand, and without limiting Lessor in the exercise of any right or
remedy which Lessor may have by reason of such Breach:
(a) Terminate Lessee's right to possession of the Premises by any lawful means,
in which case this Lease shall terminate and Lessee shall immediately surrender
possession to Lessor. In such event Lessor shall be entitled to recover from
Lessee: (i) the unpaid Rent which had been earned at the time of termination;
(ii) the worth at the time of award of the amount by which the unpaid rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that the Lessee proves could have been reasonably
avoided; (iii) the worth at the time of award of the amount by which the unpaid
rent for the balance of the term after the time of award exceeds the amount of
such rental loss that the Lessee proves could be reasonably avoided; and (iv)
any other amount necessary to compensate Lessor for all the detriment
proximately caused by the Lessee's failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, including but not limited to the cost of recovering possession of the
Premises, expenses of reletting, including necessary renovation and alteration
of the Premises, reasonable attorneys' fees, and that portion of any leasing
commission paid by Lessor in connection with this Lease applicable to the
unexpired term of this Lease. The worth at the time of award of the amount
referred to in provision (iii) of the immediately preceding sentence shall be
computed by discounting such amount at the discount rate of the Federal Reserve
Bank of the District within which the Premises are located at the time of award
plus one percent. Efforts by Lessor to mitigate damages caused by Lessee's
Breach of this Lease shall not waive Lessor's right to recover damages under
Paragraph 12. If termination of this Lease is obtained through the provisional
remedy of unlawful detainer, Lessor shall have the right to recover in such
proceeding any unpaid Rent and damages as are recoverable therein, or Lessor may
reserve the right to recover all or any part thereof in a separate suit. If a
notice and grace period required under Paragraph 13.1 was not previously given,
a notice to pay rent or quit, or to perform or quit given to Lessee under the
unlawful detainer statute shall also constitute the notice required by Paragraph
13.1. In such case, the applicable grace period required by Paragraph 13.1 and
the unlawful detainer statute shall run concurrently, and the failure of Lessee
to cure the Default within the greater of


Page 22 of 33
     /s/    
          /s/    
INITIALS
     INITIALS
©1998 – AIR COMMERCIAL REAL ESTATE ASSOCIATION
  FORM MTG-4-5/50E



 
 

--------------------------------------------------------------------------------

 
 
the two such grace periods shall constitute both an unlawful detainer and a
Breach of this Lease entitling Lessor to the remedies provided for in this Lease
and/or by said statute.
(b) Continue the Lease and Lessee's right to possession and recover the Rent as
it becomes due, in which event Lessee may sublet or assign, subject only to
reasonable limitations. Acts of maintenance, efforts to relet, and/or the
appointment of a receiver to protect the Lessor's interests, shall not
constitute a termination of the Lessee's right to possession.
(c) Pursue any other remedy now or hereafter available under the laws or
judicial decisions of the state wherein the Premises are located. The expiration
or termination of this Lease and/or the termination of Lessee's right to
possession shall not relieve Lessee from liability under any indemnity
provisions of this Lease as to matters occurring or accruing during the term
hereof or by reason of Lessee's occupancy of the Premises.
13.3           Inducement Recapture. Any agreement for free or abated rent or
other charges, or for the giving or paying by Lessor to or for Lessee of any
cash or other bonus, inducement or consideration for Lessee's entering into this
Lease, all of which concessions are hereinafter referred to as "Inducement
Provisions", shall be deemed conditioned upon Lessee's full and faithful
performance of all of the terms, covenants and conditions of this Lease. Upon
Breach of this Lease by Lessee, any such Inducement Provision shall
automatically be deemed deleted from this Lease and of no further force or
effect, and any rent, other charge, bonus, inducement or consideration
theretofore abated, given or paid by Lessor under such an Inducement Provision
shall be immediately due and payable by Lessee to Lessor, notwithstanding any
subsequent cure of said Breach by Lessee. The acceptance by Lessor of rent or
the cure of the Breach which initiated the operation of this paragraph shall not
be deemed a waiver by Lessor of the provisions of this paragraph unless
specifically so stated in writing by Lessor at the time of such acceptance.
13.4           Late Charges. Lessee hereby acknowledges that late payment by
Lessee of Rent will cause Lessor to incur costs not contemplated by this Lease,
the exact amount of which will be extremely difficult to ascertain. Such costs
include, but are not limited to, processing and accounting charges, and late
charges which may be imposed upon Lessor by any Lender. Accordingly, If any Rent
shall not be received by Lessor within '6 '10 days after such amount shall be
due, then, without any requirement for notice to Lessee, Lessee shall
immediately pay to Lessor a one-time late charge equal to 10% of each such
overdue amount or $100, whichever is greater. The parties hereby agree that such
late charge represents a fair and reasonable estimate of the costs Lessor will
incur by reason of such late payment. Acceptance of such late charge by Lessor
shall in no event constitute a waiver of Lessee's Default or Breach with respect
to such overdue amount, nor prevent the exercise of any of the other rights and
remedies granted hereunder. In the event that a late charge is payable
hereunder, whether or not collected, for 3 consecutive installments of Base
Rent, then notwithstanding any provision of this Lease to the contrary, Base
Rent shall, at Lessor's option, become due and payable quarterly In advance.
13.5           Interest. Any monetary payment due Lessor hereunder, other than
late charges, not received by Lessor, when due as to scheduled payments (such as
Base Rent) or within 30 days following the date on which it was due for
non-scheduled payment, shall bear interest from the date when due, as to
scheduled payments, or the 31st day after it was due as to non-scheduled
payments. The interest ("Interest") charged shall be computed at the rate of 10%
per annum but shall not exceed the maximum rate allowed by law. Interest is
payable in addition to the potential late charge provided for in Paragraph 13.4.
13.6           Breach by Lessor.
(a) Notice of Breach. Lessor shall not be deemed in breach of this Lease unless
Lessor fails within a reasonable time to perform an obligation required to be
performed by Lessor. For purposes of this Paragraph, a reasonable time shall in
no event be less than 30 days after receipt by Lessor,
and-any-L-coder-whew-nameandaddress-shall-have-been-furnished-Lessee-In-writing-for-such-purposerof
written notice specifying wherein such obligation of Lessor has not been
performed; provided, however, that if the nature of Lessor's obligation is such
that more than 30 days are reasonably required for


Page 23 of 33
     /s/    
          /s/    
INITIALS
     INITIALS
©1998 – AIR COMMERCIAL REAL ESTATE ASSOCIATION
  FORM MTG-4-5/50E



 
 

--------------------------------------------------------------------------------

 
 
its performance, then Lessor shelf not be In breach if performance Is commenced
within such 30 day period and thereafter diligently pursued to completion.,
(b)      Performance by Lessee on Behalf of Lessor.  In the event that neither
Lessor nor Lender cures said breach within 30 days after receipt of said notice
or if having commenced said cure they do not diligently pursue it to
completion,  then Lessee may elect to cure said breach at Lessee's expense and
offset from Rent the actual and reasonable cost to perform such cure provided,
however, that such offset shall not exceed an amount equal to the-greater of one
month's Base Rent or the Security Deposit, receiving Lessee's right to
reimbursement from Lessor for any such expense in excess of such offset.  Lessee
shall document the cost of said cure and supply said documentation to Lessor.
14.         Condemnation. If the Premises or any portion thereof are taken under
the power of eminent domain or sold under the threat of the exercise of said
power (collectively "Condemnation"), this Lease shall terminate as to the part
taken as of the date the condemning authority takes title or possession,
whichever first occurs. If more than 10% of the floor area of the Unit, or more
than 25% of Lessee's Reserved Parking Spaces, is taken by Condemnation, Lessee
may, at Lessee's option, to be exercised in writing within 10 days after Lessor
shall have given Lessee written notice of such taking (or in the absence of such
notice, within 10 days after the condemning authority shall have taken
possession) terminate this Lease as of the date the condemning authority takes
such possession. If Lessee does not terminate this Lease in accordance with the
foregoing, this Lease shall remain in full force and effect as to the portion of
the Premises remaining, except that the Base Rent shall be reduced in proportion
to the reduction in utility of the Premises caused by such Condemnation.
Condemnation awards and/or payments shall be the property of Lessor, whether
such award shall be made as compensation for diminution in value of the
leasehold, the value of the part taken, or for severance damages; provided,
however, that Lessee shall be entitled to any compensation for Lessee's
relocation expenses, loss of business goodwill and/or Trade Fixtures, without
regard to whether or not this Lease is terminated pursuant to the provisions of
this Paragraph. All Alterations and Utility Installations made to the Premises
by Lessee, for purposes of Condemnation only, shall be considered the property
of the Lessee and Lessee shall be entitled to any and all compensation which is
payable therefor. In the event that this Lease is not terminated by reason of
the Condemnation, Lessor shall repair any damage to the Premises caused by such
Condemnation.
15.         Brokerage Fees.
15.1           Additional Commission. In addition to the payments owed pursuant
to Paragraph 1.10 above, and unless Lessor and the Brokers otherwise agree-in
willing, Lesser-agrees-that: (a) if Lessee-exercises any option, (b) if Lessee
acquires from Lessee any -rights to the Premises or other premises owned by
Lessor and located within the Project, (c) if Lessee remains in possession of
the Premises, with the consent of Lessor, after the expiration of this Lease, or
(d) Base Rent is increased, whether by agreement or operation of an
escalation-clause herein, then, Lessor shall-pay Brokers a fee in accordance
with the schedule of the Brokers in effect at the time of the execution of this
Lease.
15.2           Assumption of Obligations. Any buyer or-transferee of Lessor’s
interest in this Lease shall be deemed to have assumed Lessor’s obligation
hereunder. Brokers shall be third party beneficiaries of the provisions of
Paragraphs 1.10, 15, 22 and 34. If Lessor fails to pay to Brokers any-amounts
due as and for brokerage fees pertaining to this Lease when due, Lessee’s Broker
may send written notice to Lessor and Lessee of such failure and if Lesser fails
to pay such amounts within 10 days after said notice, Lessee shall pay said
monies to its Broker and offset such amounts against Rent,  In addition,
Lessee’s Broker shall be deemed to be a third party beneficiary of any
commission agreement entered into by and/or between Lessor and Lessor’s Broker
for the limited purpose of collecting any brokerage fee owned.
15.3           Representations and Indemnities of Broker Relationships. Lessee
and Lessor each represent and warrant to the other that it has had no dealings
with any person, firm, broker or finder (other than the Brokers, if any) in
connection with this Lease, and that no one other than said named Brokers is
entitled to any commission or finder's


Page 24 of 33
     /s/    
          /s/    
INITIALS
     INITIALS
©1998 – AIR COMMERCIAL REAL ESTATE ASSOCIATION
  FORM MTG-4-5/50E



 
 

--------------------------------------------------------------------------------

 
 
fee in connection herewith. Lessee and Lessor do each hereby agree to indemnify,
protect, defend and hold the other harmless from and against liability for
compensation or charges which may be claimed by any such unnamed broker, finder
or other similar party by reason of any dealings or actions of the indemnifying
Party, including any costs, expenses, attorneys' fees reasonably incurred with
respect thereto.
16.         Estoppel Certificates.
(a) Each-Party Lessee (as "Responding Party") shall within 10 days after written
notice from the other-Party Lessor. (the "Requesting Party") execute,
acknowledge and deliver to the Requesting Party a statement in writing in form
similar to the then most current "Estoppel Certificate" form published by the
AIR Commercial Real Estate Association, or any other estoppel form requested by
Lessor, plus such additional information, confirmation and/or statements as may
be reasonably requested by the Requesting Party.
(b) If the Responding Party shall fail to execute or deliver the Estoppel
Certificate within such 10 day period, the Requesting-Party may execute an
Estoppel Certificate stating that (I) the Lease is in full force and effect
without modification except as may be represented by the Requesting Party, (ii)
there are no uncured defaults in the Requesting Party's performance, and (iii)
if Lessor is the Requesting Party, not more than one month's rent has been paid
in advance. Prospective purchasers and encumbrancers may rely upon the
Requesting Party's Estoppel Certificate, and the Responding Party shall be
estopped from denying the truth of the facts contained in said Certificate.
(c) If Lessor desires to finance, refinance, or sell the Premises, or any part
thereof, Lessee and all Guarantors shall deliver to any potential lender or
purchaser designated by Lessor such financial statements as maybe reasonably
required by such lender or purchaser, Including but not limited to Lessee's
financial statements for the past 3 years. Lessor reserves the right during the
Lease term to re-verify credit data of any two previously provided by Lessee or
have Lessee provide updated credit data to Leeesor upon written request. All
such financial statements shall be received by Lessor and such lender or
purchaser in confidence and shall be used only for the purposes herein set
forth.
17.          Definition of Lessor. The term "Lessor" as used herein shall mean
the owner or owners at the time in question of the fee title to the Premises,
or, if this is a sublease, of the Lessee's Interest in the prior lease. In the
event of a transfer of Lessor's title or Interest in the Premises or this Lease,
Lessor shall deliver to the transferee or assignee (In cash or by credit) any
unused Security Deposit held by Lessor. Except as provided in Paragraph 15, upon
such transfer or assignment and delivery of the Security Deposit, as aforesaid,
the prior Lessor shall be relieved of all liability with respect to the
obligations and/or covenants under this Lease thereafter to be performed by the
Lessor. Subject to the foregoing, the obligations and/or covenants in this Lease
to be performed by the Lessor shall be binding only upon the Lessor as
hereinabove defined.
18.          Severability. The Invalidity of any provision of this Lease, as
determined by a court of competent jurisdiction, shall in no way affect the
validity of any other provision hereof.
19.          Days. Unless otherwise specifically indicated to the contrary, the
word "days" as used in this Lease shall mean and refer to calendar days.
20.          Limitation on Liability. The obligations of Lessor under this Lease
shall not constitute personal obligations of Lessor, or its partners, members,
directors, officers or shareholders, and Lessee shall look to the Premises, and
to no other assets of Lessor, for the satisfaction of any liability of Lessor
with respect to this Lease, and shall not seek recourse against Lessor's
partners, members, directors, officers or shareholders, or any of their personal
assets for such satisfaction.
21.          Time of Essence. Time is of the essence with respect to the
performance of all obligations to be performed or observed by the Parties under
this Lease,
22.           No Prior or Other Agreements; Broker Disclaimer. This Lease
contains all agreements between the Parties with respect to any matter mentioned
herein, and no other prior or contemporaneous agreement or understanding shall
be effective. Lessor and Lessee each represents and warrants to the Brokers that
it has made, and is relying solely upon, its own investigation as to the nature,
quality, character and financial responsibility of the other Party to this Lease
and as to the use, nature, quality and character of the Premises. Brokers have
no responsibility with respect thereto or with respect to any default or breach
hereof by either Party. The liability (including court costs


Page 25 of 33
     /s/    
          /s/    
INITIALS
     INITIALS
©1998 – AIR COMMERCIAL REAL ESTATE ASSOCIATION
  FORM MTG-4-5/50E



 
 

--------------------------------------------------------------------------------

 
 
and attorneys' fees), of any Broker with respect to negotiation, execution,
delivery or performance by either Lessor or Lessee under this Lease or any
amendment or modification hereto shall be limited to an amount up to the fee
received by such Broker pursuant to this Lease; provided, however, that the
foregoing limitation on each Broker's liability shall not be applicable to any
gross negligence or willful misconduct of such Broker.
23.           Notices.
23.1           Notice Requirements. All notices required or permitted by this
Lease or applicable law shall be in writing and may be delivered in person (by
hand or by courier) or may be sent by regular, certified or registered mail or
U.S. Postal Service Express Mail, with postage prepaid, or by facsimile
transmission, and shall be deemed sufficiently given if served in a manner
specified in this Paragraph 23. The addresses noted adjacent to a Party's
Lessee's signature on this Lease shall be that Party's Lessee's address for
delivery or mailing of notices. The addresses listed in Paragraph 4 of the
Addendum I will be the Lessor's address for delivery or mailing of notices to
Lessor. Either Party may by written notice to the other specify a different
address for notice, except that upon Lessee's taking possession of the Premises,
the Premises shall constitute Lessee's address for notice. A copy of all notices
to Lessor shall be concurrently transmitted to such party or parties at such
addresses as Lessor may from time to time hereafter designate in writing.
23.2           Date of Notice. Any notice sent by registered or certified mail,
return receipt requested, shall be deemed given on the date of delivery shown on
the receipt card, or if no delivery date is shown, the postmark thereon. If sent
by regular mall the notice shall be deemed given 72 hours after the same is
addressed as required herein and mailed with postage prepaid. Notices delivered
by United States Express Mall or overnight courier that guarantee next day
delivery shall be deemed given 24 hours after delivery of the same to the Postal
Service or courier. Notices transmitted by facsimile transmission or similar
means shall be deemed delivered upon telephone confirmation of receipt
(confirmation report from fax machine is sufficient), provided a copy is also
delivered via delivery or mail. If notice is received on a Saturday, Sunday or
legal holiday, it shall be deemed received on the next business day.
24. Waivers. No waiver by Lessor of the Default or Breach of any term, covenant
or condition hereof by Lessee, shall be deemed a waiver of any other term,
covenant or condition hereof, or of any subsequent Default or Breach by Lessee
of the same or of any other term, covenant or condition hereof. Lessor's consent
to, or approval of, any act shall not be deemed to render unnecessary the
obtaining of Lessor's consent to, or approval of, any subsequent or similar act
by Lessee, or be construed as the basis of an estoppel to enforce the provision
or provisions of this Lease requiring such consent. The acceptance of Rent by
Lessor shall not be a waiver of any Default or Breach by Lessee. Any payment by
Lessee may be accepted by Lessor on account of monies or damages due Lessor,
notwithstanding any qualifying statements or conditions made by Lessee in
connection therewith, which such statements and/or conditions shall be of no
force or effect whatsoever unless specifically agreed to in writing by Lessor at
or before the time of deposit of such payment
25.           Disclosures Regarding The Nature of a Real Estate Agency
Relationship.
(a)When entering into a discussion with a real estate agent regarding a real
estate transaction, a Lessor or Lessee should from the outset understand what
type of agency relationship or representation it has with the agent or agents in
the transaction. Lessor and Lessee acknowledge being advised by the Brokers in
this transaction, as follows:
(i) Lessor's Agent. A Lessor's agent under a listing agreement with the Lessor
acts as the agent for the Lessor only. A Lessor's agent or subagent has the
following affirmative obligations: To the Lessor: A fiduciary duty of utmost
care, integrity, honesty, and loyalty in dealings with the Lessor. To the Lessee
and the Lessor: a. Diligent exercise of reasonable skills and care in
performance of the agent's duties. b. A duty of honest and fair dealing and good
faith. c. A duty to disclose all facts known to the agent materially affecting
the value or desirability of the property that are not known to, or within the
diligent attention and observation of, the Parties. An agent is not obligated to
reveal to either Party any confidential Information obtained from the other
Party which does not involve the affirmative duties set forth above.


Page 26 of 33
     /s/    
          /s/    
INITIALS
     INITIALS
©1998 – AIR COMMERCIAL REAL ESTATE ASSOCIATION
  FORM MTG-4-5/50E



 
 

--------------------------------------------------------------------------------

 
 
(ii) Lessee's Agent. An agent can agree to act as agent for the Lessee only. In
these situations, the agent is not the Lessor's agent, even if by agreement the
agent may receive compensation for services rendered, either in full or in part
from the Lessor. An agent acting only for a Lessee has the following affirmative
obligations. To the Lessee: A fiduciary duty of utmost care, integrity, honesty,
and loyalty in dealings with the Lessee. To the Lessee and the Lessor a.
Diligent exercise of reasonable skills and care in performance of the agent's
duties. b. A duly of honest and fair dealing and good faith. c. A duty to
disclose all facts known to the agent materially affecting the value or
desirability of the property that are not known to, or within the diligent
attention and observation of, the Parties. An agent Is not obligated to reveal
to either Party any confidential information obtained from the other Party which
does not involve the affirmative duties set forth above.
(iii) Agent Representing Both Lessor and Lessee. A real estate agent, either
acting directly or through one or more associate licenses, can legally be the
agent of both the Lessor and the Lessee in a transaction, but only with the
knowledge and consent of both the Lessor and the Lessee. In a dual agency
situation, the agent has the following affirmative obligations to both the
Lessor and the Lessee: a. A fiduciary duty of utmost care, integrity, honesty
and loyalty in the dealings with either Lessor or the Lessee. b. Other duties to
the Lessor and the Lessee as stated above in subparagraphs (i) or (ii). In
representing both Lessor and Lessee, the agent may not without the express
permission of the respective Party, disclose to the other Party that the Lessor
will accept rent in an amount less than that indicated in the listing or that
the Lessee is willing to pay a higher rent than that offered. The above duties
of the agent In a real estate transaction do not relieve a Lessor or Lessee from
the responsibility to protect their own interests. Lessor and Lessee should
carefully read all agreements to assure that they adequately express their
understanding of the transaction. A real estate agent is a person qualified to
advise about real estate. If legal or tax advice is desired, consult a competent
professional.
(b) Brokers have no responsibility with respect to any default or breach hereof
by either Party. The Parties agree that no lawsuit or other legal proceeding
involving any breach of duty, error or omission relating to this Lease may be
brought against Broker more than one year after the Start Date and that the
liability (Including court costs and attorneys' fees), of any Broker with
respect to any such lawsuit and/or legal proceeding shall not exceed the fee
received by such Broker pursuant to this Lease; provided, however, that the
foregoing limitation on each Broker's liability shall not be applicable to any
gross negligence or willful misconduct of such Broker.
(c) Buyer and Seller agree to identify to Brokers as "Confidential" any
communication or information given Brokers that is considered by such Party to
be confidential.
26.          No Right To Holdover. Lessee has no right to retain possession of
the Premises or any part thereof beyond the expiration or termination of this
Lease. In the event that Lessee holds over, then the Base Rent shall be
increased to 150% of the Base Rent applicable immediately preceding the
expiration or termination. Nothing contained herein shall be construed as
consent by Lessor to any holding over by Lessee.
In the event that Lessee holds over In violation of the above paragraph, then In
addition to the Increase of Base Rent and all Additional Rent, Lessee shall be
liable to Lessor for all costs, losses, claims or liabilities (including
attorney's fees) which Lessor may Incur as a result of Lessee's failure to
surrender possession of the Premises to Lessor upon the expiration or earlier
termination of this Lease.
27.          Cumulative Remedies. No remedy or election hereunder shall be
deemed exclusive but shall, wherever possible, be cumulative with all other
remedies at law or in equity.
28.          Covenants and Conditions; Construction of Agreement. All provisions
of this Lease to be observed or performed by Lessee are both covenants and
conditions. In construing this Lease, all headings and titles are for the
convenience of the Parties only and shall not be considered a part of this
Lease. Whenever required by the context, the singular shall include the plural
and vice versa. This Lease shall not be construed as if prepared by one of the
Parties, but rather according to its fair meaning as a whole, as if both Parties
had prepared it.
29. Binding Effect; Choice of Law. This Lease shall be binding upon the parties,
their personal representatives, successors and assigns and be governed by the
laws of the


Page 27 of 33
     /s/    
          /s/    
INITIALS
     INITIALS
©1998 – AIR COMMERCIAL REAL ESTATE ASSOCIATION
  FORM MTG-4-5/50E



 
 

--------------------------------------------------------------------------------

 
 
State in which the Premises are located. Any litigation between the Parties
hereto concerning this Lease shall be initiated in the county in which the
Premises are located.
30.           Subordination; Attornment; Non-Disturbance.
30.1           Subordination. This Lease and any Option granted hereby shall be
subject and subordinate to any ground lease, mortgage, deed of trust, or other
hypothecation or security device (collectively, "Security Device"), now or
hereafter placed upon the Premises, to any and all advances made on the security
thereof, and to all renewals, modifications, and extensions thereof. Lessee
agrees that the holders of any such Security Devices (in this Lease together
referred to as "Lender") shall have no liability or obligation to perform any of
the obligations of Lessor under this Lease. Any Lender may elect to have this
Lease and/or any Option granted hereby superior to the lien of Its Security
Device by giving written notice thereof to Lessee, whereupon this Lease and such
Options shall be deemed prior to such Security Device, notwithstanding the
relative dates of the documentation or recordation thereof.
30.2           Attornment. In the event that Lessor transfers title to the
Premises, or the Premises are acquired by another upon the foreclosure or
termination of a Security Devise to which this Lease is subordinated (i) Lessee
shall, subject to the non-disturbance provisions of Paragraph 30.3, attorn to
such new owner, and upon request, enter into a new lease, containing all of the
terms and provisions of this Lease, with such new owner for the remainder of the
term hereof, or, at the election of the new owner, this Lease will automatically
become a new lease between Lessee and such new owner, and (ii) Lessor shall
thereafter be relieved of any further obligations hereunder and such new owner
shall assume all of Lessor's obligations, except that such new owner shall not:
(a) be liable for any act or omission of any prior lessor or with respect to
events occurring prior to acquisition of ownership; (b) be subject to any
offsets or defenses which Lessee might have against any prior lessor, (c) be
bound by prepayment of more than one month's rent, or (d) be liable for the
return of any security deposit paid to any prior lessor.
30.3           Non-Disturbance. With respect to Security Devices entered into by
Lessor after the execution of this Lease, Lessee's subordination of this Lease
shall be subject to receiving a commercially reasonable non-disturbance
agreement (a "Non-Disturbance Agreement") from the Lender which Non-Disturbance
Agreement provides that Lessee's possession of the Premises, and this Lease,
including any options to extend the term hereof, will not be disturbed so long
as Lessee is not In Breach hereof and attorns to the record owner of the
Premises. Further, within 60 days after the execution of this Lease, Lessor
shall use its commercially reasonable efforts to obtain a Non-Disturbance
Agreement from the holder of any pre-existing Security Device which is secured
by the Premises. In the event that Lessor is unable to provide the
Non-Disturbance Agreement within said 60 days, than Lessee may, at Lessee's
option, directly contact Lender and attempt to negotiate for the execution and
delivery of a Non-Disturbance Agreement.
30.4           Self-Executing. The agreements contained in this Paragraph 30
shall be effective without the execution of any further documents; provided,
however, that, upon written request from Lessor or a Lender in connection with a
sale, financing or refinancing of the Premises, Lessee and Lessor shall execute
such further writings as may be reasonably required to separately document any
subordination, attornment and/or Non-Disturbance Agreement provided for herein.
31.           Attorneys' Fees. If any Party or Broker brings an action or
proceeding involving the Premises whether founded in tort, contract or equity,
or to declare rights hereunder, the Prevailing Party (as hereafter defined) in
any such proceeding, action, or appeal thereon, shall be entitled to reasonable
attorneys' fees. Such fees may be awarded in the same suit or recovered in a
separate suit, whether or not such action or proceeding is pursued to decision
or judgment. The term, "Prevailing Party" shall Include, without limitation, a
Party or Broker who substantially obtains or defeats the relief sought, as the
case may be, whether by compromise, settlement, Judgment, or the abandonment by
the other Party or Broker of its claim or defense. The attorneys' fees award
shall not be computed in accordance with any court fee schedule, but shall be
such as to fully reimburse all attorneys' fees reasonably incurred. In addition,
Lessor shall be entitled to attorneys' fees, costs and expenses incurred In the
preparation and service of notices of Default and consultations in connection
therewith, whether or not a legal action is subsequently commenced in connection
with such Default or resulting Breach ($200 $500 is a reasonable minimum per
occurrence for such services and consultation).


Page 28 of 33
     /s/    
          /s/    
INITIALS
     INITIALS
©1998 – AIR COMMERCIAL REAL ESTATE ASSOCIATION
  FORM MTG-4-5/50E



 
 

--------------------------------------------------------------------------------

 
 
32.           Lessor's Access; Showing Premises; Repairs. Showing Premises;
Repairs. Lessor and Lessor's agents shall have the right to enter the Premises
at any time, In the case of an emergency, and otherwise at reasonable times
after reasonable prior notice for the purpose of showing the same to prospective
purchasers, lenders, or tenants, and making such alterations, repairs,
improvements or additions to the Premises as Lessor may deem necessary or
desirable and the erecting, using and maintaining of utilities, services, pipes
and conduits through the Premises and/or other premises as long as there is no
material adverse effect on Lessee's use of the Premises. All such activities
shall be without abatement of rent or liability to Lessee.
33.           Auctions. Lessee shall not conduct, nor permit to be conducted,
any auction upon the Premises without Lessor's prior written consent. Lessor
shall not be obligated to exercise any standard of reasonableness in determining
whether to permit an auction.
34.           Signs. Lessor may place on the Premises ordinary "For Sale" signs
at any time and ordinary "For Lease" signs during the last 6 months of the term
hereof. Except for ordinary For Sublease signs which may be placed only on the
Premises, Lessee shall not place any sign upon the Project without Lessor's
prior written consent. All signs must comply with all Applicable Requirements.
See Item 13. of Rules & Regulations
35.           Termination; Merger. Unless specifically stated otherwise in
writing by Lessor, the voluntary or other surrender of this Lease by Lessee, the
mutual termination or cancellation hereof, or a termination hereof by Lessor for
Breach by Lessee, shall automatically terminate any sublease or lesser estate in
the Premises; provided, however, that Lessor may elect to continue any one or
all existing subtenancies. Lessor's failure within 10 days following any such
event to elect to the contrary by written notice to the holder of any such
lesser Interest, shall constitute Lessor's election to have such event
constitute the termination of such interest.
36. Consents. Except as otherwise provided herein, wherever in this Lease the
consent of a Party is required to an act by or for the other Party, such consent
shall not be unreasonably withheld or delayed. Lessor's actual reasonable costs
and expenses (Including but not limited to architects', attorneys', engineers'
and other consultants' fees) Incurred in the consideration of, or response to, a
request by Lessee for any Lessor consent, including but not limited to consents
to an assignment, a subletting or the presence or use of a Hazardous Substance,
shall be paid by Lessee upon receipt of an invoice and supporting documentation
therefor. Lessor's consent to any act, assignment or subletting shall not
constitute an acknowledgment that no Default or Breach by Lessee of this Lease
exists, nor shall such consent be deemed a waiver of any then existing Default
or Breach, except as may be otherwise specifically stated In writing by Lessor
at the time of such consent. The failure to specify herein any particular
condition to Lessor's consent shall not preclude the imposition by Lessor at the
time of consent of such further or other conditions as are then reasonable with
reference to the particular matter for which consent is being given. In the
event that either Party disagrees with any determination made by the other
hereunder and reasonably requests the reasons for such determination, the
determining party shall furnish its reasons in writing and In reasonable detail
within 10 business days following such request.
37.          Guarantor.
37.1           Execution. The Guarantors, if any, shall each execute a guaranty
in the form similar to the most recently published by the AIR Commercial Real
Estate Association,.
37.2           Default, It shall constitute a Default of the Lessee if any
Guarantor falls or refuses, upon request to provide: (a) evidence of the
execution of the guaranty, including the authority of the party signing on
Guarantor's behalf to obligate Guarantor, and In the case of a corporate
Guarantor, a certified copy of a resolution of its board of directors
authorizing the making of such guaranty, (b) current financial statements, (c)
an Estoppel Certificate, or (d) written confirmation that the guaranty is still
In effect.
38.           Quiet Possession. Subject to payment by Lessee of the Rent and
performance of all of the covenants, conditions and provisions on Lessee's part
to be observed and performed under this Lease, Lessee shall have quiet
possession and quiet enjoyment of the Premises during the term hereof.
39.          Options. If Lessee Is granted an option, as defined below, then the
following provisions shall apply.


Page 28 of 33
     /s/    
          /s/    
INITIALS
     INITIALS
©1998 – AIR COMMERCIAL REAL ESTATE ASSOCIATION
  FORM MTG-4-5/50E



 
 

--------------------------------------------------------------------------------

 
 
39.1           Definition. "Option" shall mean: (a) the right to extend the term
of or renew this Lease. or to extend or renew any lease that Lessee has on other
property of Lesser, (b)  the right of first refusal or first offer to lease
either the premises or other Property of Lesser (c) the right to purchase or the
right if first refusal to purchase the Premises or other property of Lesser.
39.2           Options Personal To Original Lessee. Any Option granted to Lessee
in this Lease is personal to the original Lessee, and cannot be assigned or
exercised by anyone other than said original Lessee and only while the original
Lessee is in full possession of the Premises and, if requested by Lessor, with
Lessee certifying that Lessee has no intention of thereafter assigning or
subletting.
39.3           Multiple Options. In the event that Lessee has any multiple
Options to extend or renew this Lease, a later Option cannot be exercised unless
the prior Options have been validly exercised.
39.4           Effect of Default on Options.
(a) Lessee shall have no right to exercise an Option: (i) during the period
commencing with the giving of any notice of Default and continuing until said
Default is cured, (ii) during the period of time any Rent Is unpaid (without
regard to whether notice thereof is given Lessee), (iii) during the time Lessee
is in Breach of this Lease, or (iv) in the event that Lessee has been given 3 or
more notices of separate Default, whether or not the Defaults are cured, during
the 12 month period immediately preceding the exercise of the Option.
(b) The period of time within which an Option may be exercised shall not be
extended or enlarged by reason of Lessee's inability to exercise an Option
because of the provisions of Paragraph 39.4(a).
(c) An Option shall terminate and be of no further force or effect,
notwithstanding Lessee's due and timely exercise of the Option, if, after such
exercise and prior to the commencement of the extended term or completion of the
purchase, (i) Lessee fails to pay Rent for a period of 30 days after such Rent
becomes due (without any necessity of Lessor to give notice thereof), or (ii) If
Lessee commits a Breach of this Lease.
40.           Security Measures. Lessee hereby acknowledges that the Rent
payable to Lessor hereunder does not include the cost of guard service or other
security measures, and that Lessor shall have no obligation whatsoever to
provide same. Lessee assumes all responsibility for the protection of the
Premises, Lessee, its agents and invitees and their property from the acts of
third parties. The Project Is not a full security property and Lessor does not
guarantee or warrant the personal security or safety of Lessee or its Invitees.
Lessor does utilize the services of a Courtesy Patrol Service, the cost of which
is Included as a Common Area Maintenance expense borne by Lessee. However, any
cautionary measures that Lessor takes (whether a Courtesy Patrol Service, gate,
or otherwise) which may presently exist or later be installed on the Property
are neither a guarantee nor warranty against criminal acts of others on the
Project or otherwise.
41.           Reservations. Lessor reserves the right: (i) to grant, without the
consent or joinder of Lessee, such easements, rights and dedications that Lessor
deems necessary, (ii) to cause the recordation of parcel maps and restrictions,
and (iii) to create and/or install new utility raceways, so long as such
easements, rights, dedications, maps, restrictions, and utility raceways do not
unreasonably interfere with the use of the Premises by Lessee. Lessee agrees to
sign any documents reasonably requested by Lessor to effectuate such rights.
(iv) Lessor reserves the right to move Lessee to other, reasonably similar space
in the building or Project. Lessor must provide at least sixty (60) days prior
written notice to Lessee, In connection therewith, the costs of preparing such
other premises for Lessee's use, together with Lessee's reasonable costs of
moving, shall be borne by Lessor, but In no event shall Lessor be required to
pay an amount In excess of two months Base Rent.
(v) Lessor reserves the right, exercisable with sixty (60) days notice and
without liability to Lessee, to change the name and address of the Premises.
Said sixty (60) days notice shall conclusively be deemed reasonable notice to
Lessee.



Page 30 of 33
     /s/    
          /s/    
INITIALS
     INITIALS
©1998 – AIR COMMERCIAL REAL ESTATE ASSOCIATION
  FORM MTG-4-5/50E



 
 

--------------------------------------------------------------------------------

 
 
(vi) Lessor reserves the right to re-run Lessee's credit at a later date clue to
collection and/or screening purposes.
42. Performance Under Protest. If at any time a dispute shall arise as to any
amount or sum of money to be paid by one Party to the other under the provisions
hereof, the Party against whom the obligation to pay the money is asserted shall
have the right to make payment "under protest" and such payment shall not be
regarded as a voluntary payment and there shall survive the right on the part of
said Party to institute suit for recovery of such sum. If it shall be adjudged
that there was no legal obligation on the part of said Party to pay such sum or
any part thereof, said Party shall be entitled to recover such sum or so much
thereof as it was not legally required to pay. A Party who does not initiate
suit for the recovery of sums paid "under protest" within 6 months shall be
deemed to have waived its right to protest such payment.
43.           Authority.; Multiple Parties; Execution.
(a) If either Party hereto is a corporation, trust, limited liability company,
partnership, or similar entity, each Individual executing this Lease on behalf
of such entity represents and warrants that he or she is duly authorized to
execute and deliver this Lease on its behalf. Each Party shall, within 30 days
after request, deliver to the other Party satisfactory evidence of such
authority.
(b) If this Lease is executed by more than one person or entity as "Lessee",
each such person or entity shall be jointly and severally liable hereunder. It
is agreed that any one of the named Lessees shall be empowered to execute any
amendment to this Lease, or other document ancillary thereto and bind all of the
named Lessees, and Lessor may rely on the same as if all of the named Lessees
had executed such document.
(c) This Lease may be executed by the Parties in counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same Instrument.
44.          Conflict. Any conflict between the printed provisions of this Lease
and the typewritten or handwritten provisions shall be controlled by the
typewritten or handwritten provisions.
45.          Offer. Preparation of this Lease by either party or their agent and
submission of same to the other Party shall not be deemed an offer to lease to
the other Party. This Lease is not intended to be binding until executed and
delivered by all Parties hereto.
46.          Amendments. This Lease may be modified only in writing, signed by
the Parties in interest at the time of the modification. As long as they do not
materially change Lessee's obligations hereunder, Lessee agrees to make such
reasonable non-monetary modifications to this Lease as may be reasonably
required by a Lender in connection with the obtaining of normal financing or
refinancing of the Premises.
47.          Waiver of Jury Trial. THE PARTIES HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO TRIAL BY JURY to the extent provided by law, IN ANY ACTION OR
PROCEEDING INVOLVING THE PROPERTY OR ARISING OUT OF THIS AGREEMENT.
48.          Mediation and Arbitration of Disputes. An Addendum requiring the
Mediation and/or the Arbitration of all disputes between the Parties and/or
Brokers arising out of this Lease ❑ is þ is not attached to this Lease.
49.          Americans with Disabilities Act. Since compliance with the
Americans with Disabilities Act (ADA) is dependent upon Lessee's specific use of
the Premises, Lessor makes no warranty or representation as to whether or not
the Premises comply with ADA or any similar legislation. In the event that
Lessee's use of the Premises requires modifications or additions to the Premises
in order to be in ADA compliance, Lessee agrees to make any such necessary
modifications and/or additions at Lessee's expense.
50.          NONDISCRIMINATION AND NONSEGREGATION COVENANT. Lessee herein
covenants by and for himself or herself, his or her heirs, executors,
administrators, assigns, and for all persons claiming under or through him or
her. This Lease Is made and accepted upon and subject to the following
conditions:
That there shall be no discrimination against or segregation of any person or
group of persons on account of race, color, creed, religion, sex, marital
status, national origin or ancestry, In the Leasing, Subleasing, transferring,
use, occupancy, tenure and enjoyment of the Premises herein Leased: nor shall
Lessee himself, or any person


Page 31 of 33
     /s/    
          /s/    
INITIALS
     INITIALS
©1998 – AIR COMMERCIAL REAL ESTATE ASSOCIATION
  FORM MTG-4-5/50E



 
 

--------------------------------------------------------------------------------

 
 
claiming under or through him or her, establish or permit any such practice or
practices of discrimination and/or segregation with reference to the selection,
location, number, use and occupancy of Lessees, Tenants, Sub lessees,
Subtenants, Assignees and/or Vendees In the Premises herein Leased.
51.          PROPOSITION 65 WARNING: The State of California requires that we
warn you that the property contains chemicals known to the State of California
to cause cancer, birth defects, and other reproductive harm. These chemicals may
be contained in emissions and fumes from building materials, products and
materials used to maintain the property, and emissions, fumes, and smoke from
lessee and Invitees activities, including but not limited to the use of motor
vehicles, and tobacco products. These chemicals may include, but are not limited
to carbon monoxide, formaldehyde, tobacco smoke, unleaded gasoline, soots, tars,
and mineral oils.


LESSOR AND LESSEE HAVE CAREFULLY READ AND REVIEWED THIS LEASE AND EACH TERM AND
PROVISION CONTAINED HEREIN, AND BY THE EXECUTION OF THIS LEASE SHOW THEIR
INFORMED AND VOLUNTARY CONSENT THERETO. THE PARTIES HEREBY AGREE THAT, AT THE
TIME THIS LEASE IS EXECUTED, THE TERMS OF THIS LEASE ARE COMMERCIALLY REASONABLE
AND EFFECTUATE THE INTENT AND PURPOSE OF LESSOR AND LESSEE WITH RESPECT TO THE
PREMISES.


ATTENTION: NO REPRESENTATION OR RECOMMENDATION IS MADE BY THE AIR COMMERCIAL
REAL ESTATE ASSOCIATION OR BY ANY BROKER AS TO THE LEGAL SUFFICIENCY, LEGAL
EFFECT, OR TAX CONSEQUENCES OF THIS LEASE OR THE TRANSACTION TO WHICH IT
RELATES. THE PARTIES ARE URGED TO:
1.      SEEK ADVICE OF COUNSEL AS TO THE LEGAL AND TAX CONSEQUENCES OF THIS
LEASE.
2.      RETAIN APPROPRIATE CONSULTANTS TO REVIEW AND INVESTIGATE THE CONDITION
OF THE PREMISES. SAID INVESTIGATION SHOULD INCLUDE BUT NOT BE LIMITED TO: THE
POSSIBLE PRESENCE OF HAZARDOUS SUBSTANCES, THE ZONING OF THE PREMISES, THE
STRUCTURAL INTEGRITY, THE CONDITION OF THE ROOF AND OPERATING SYSTEMS,
COMPLIANCE WITH THE AMERICANS WITH DISABILITIES ACT AND THE SUITABILITY OF THE
PREMISES FOR LESSEE'S INTENDED USE.


WARNING: IF THE PREMISES ARE LOCATED IN A STATE OTHER THAN CALIFORNIA, CERTAIN
PROVISIONS OF THE LEASE MAY NEED TO BE REVISED TO COMPLY WITH THE LAWS OF THE
STATE IN WHICH THE PREMISES ARE LOCATED.
The parties hereto have executed this Lease at the place and on the dates
specified above their respective signatures.


Executed at: Fullerton Business Center
Executed:
On: 3/19/10
On:
   
By LESSOR:
By LESSEE:
Fullerton Business Center, LLC,
 
a Delaware limited liability company
Allied Med, Inc., an Oregon Corporation
By The Ezralow Company, LLC, a
 
Delaware limited liability company dba
/s/ Jack Amin
Mid Valley Management, its Managing
Name Printed:  Jack Amin
Agent
Title: President
   
By: /s/ Terri Rhoades
By: /s/ Jack Amin
Name Printed: Terri Rhoades
Name Printed:  Jack Amin
Title:  Authorized Agent
Title: Vice President

 




Page 32 of 33
     /s/    
          /s/    
INITIALS
     INITIALS
©1998 – AIR COMMERCIAL REAL ESTATE ASSOCIATION
  FORM MTG-4-5/50E



 
 

--------------------------------------------------------------------------------

 
 
Name
Printed:                                                          Address:                                                              
 
Title:                                                         
                                                                                                                                                                    

 
Address:
Telephone:(—)                                                        
Facsimile:(    )                                                         
Federal ID No.                                                        
Telephone:(    )                                                  
Facsimile:(_)                                                       
Federal ID No.                                                    
 
BROKER:                                                        BROKER;
________________________________________________________________________
 
Att:                                                         
Att:                                                       
fide:                                                         
*illc:-                                                  


 
Address:                                                         -Address:                                                       
_______________________________________________________________

 
Telephone:(_}                                                        -
T-elephene:  (_ )                                               
Faesimilc:(_  ) - Faesimilc:(_)                                               
FederaHD-No                                                         Federal-


 
NOTICE: These forms are often modified to meet changing requirements of law and
Industry needs. Always write or call to make sure you are utilizing the most
current form: AIR Commercial Real Estate Association, 800 W 6th Street, Suite
800, Los Angeles, CA 90017. Telephone No. (213) 687-8777. Fax No.: (213)
687-8616.
 
(c)Copyright 1998 By AIR Commercial Real Estate Association.
All rights reserved.
No part of these works may be reproduced in any form without permission in
writing.
RECORDING OF THIS
LEASE PROHIBITED



 


















Page 33 of 33
     /s/    
          /s/    
INITIALS
     INITIALS
©1998 – AIR COMMERCIAL REAL ESTATE ASSOCIATION
  FORM MTG-4-5/50E



 
 

--------------------------------------------------------------------------------

 
 
ADDENDUM I for STANDARD INDUSTRIAL/COMMERCIAL
MULTI-TENANT LEASE GROSS
 
THIS ADDENDUM is attached to and integrated as a part of that certain Lease
dated March 16, 2010, by and between Fullerton Business Center, LLC, "Lessor",
and Allied Med, Inc., an Oregon Corporation,, "Lessee", and constitutes
additional Covenants, Conditions and Agreements contained herein, which Addendum
shall prevail in the event of any conflict between the Covenants, Conditions and
Agreements contained herein and those in said Lease.


CONDITION OF PREMISES and COMPLIANCE WITH LAWS  SEE  ITEMS 2.2 AND 2.3 OF LEASE
AGREEMENT
1.         Lessee shall complete and return the "Unit Inspection Checklist"
within 30 days of the lease commencement. A blank "Unit Inspection Checklist" is
an attachment to this Lease, included with your cover letter or is available
from Lessor. Unless otherwise specified in the Lease, Lessor will have no
obligation to make repairs; the Unit Inspection Checklist will be a benchmark
documenting the condition of the Premises when Lessee took possession. If Lessee
fails to complete and return the Unit Inspection Checklist, the Unit will be
deemed to be in good condition and repair at the time that Lessee took
possession.
Lessee accepts the Premises in its "as is" condition without any representation
or warranty by Lessor concerning the condition of the Premises. In addition,
Lessor makes no representation or warranty to Lessee that the Premises complies
with Applicable Laws or Requirements.


HAZARDOUS SUBSTANCES DISCLOSURE STATEMENT — EXHIBIT "D"
2.         Prior to executing this Lease, Lessee has delivered to Lessor
Lessee's executed Initial Hazardous Substances Disclosure Certificate (the
"Initial HazMat Certificate"). Lessee covenants, represents and warrants to
Lessor that the information contained in the Initial HazMat Certificate is true
and correct and accurately describes in all respects the use(s) of Hazardous
Substances which will be made and/or used on the Premises by Lessee.
Notwithstanding anything to the contrary contained in the Lease, Lessee shall
not have the right to use any Hazardous Substances at the Premises that are not
described on the Initial HazMat Certificate or to increase the quantity of any
Hazardous Material used at the Premises beyond the quantity described on the
Initial HazMat Certificate. Upon the prior written request of Lessor, Lessee
shall deliver to Lessor a new Hazardous Substances Disclosure Certificate (the
"HazMat Certificate") executed by Lessee and describing Lessee's then-present
use of Hazardous Substances on the Premises. The HazMat Certificates required
hereunder shall be in the form attached hereto as Exhibit "D". .


EARLY TERMINATION
3.          Provided Lessee is not in default of anyof the terms and conditions
of this Lease, lessee agrees that Lessee may terminate this Lease with sixty
(60) days written notice of termination to Lessor.  Initials  /s/  /s/
 
ADDRESS FOR RENT PAYMENTS AND NOTICES SEE ITEMS 4.3 AND 23.1 OF LEASE
3.         Lessee's payments of rent and other amounts due, shall be considered
to have been received by Lessor only when received by mail.

     
Rent VIA U.S. MAIL:
Rent VIA EXPRESS MAIL:
LESSOR ADDRESS FOR NOTICES:
   
Fullerton Business Center, LLC
Fullerton Business Center, LLC
Fullerton Business Center, LLC
c/o Mid Valley Management
Dept. LA 23439
23622 Calabasas Road, Suite 200
2478 E. Fender Ave., #A
Pasadena, CA 91185-3439
Calabasas, CA                                91302
Fullerton, CA 92831

 
Or at such address as Lessor may from time to time hereafter designate by notice
to Lessee. Rental payments will not be accepted by any of Lessor's Leasinq
Offices.
 
Document Reference Date: Dated this 16th Day of March, 2010
 
AGREED AND ACCEPTED:
AGREED AND ACCEPTED:
“LESSOR”
“LESSEE”
Fullerton Business Center, LLC
Allied Med, Inc., an Oregon Corporation
a Delaware limited liability company,
 
By The Ezralow Company, LLC, a
 
Delaware limited liability company dba
/s/ Jack Amin
Mid Valley Management, its Managing
Name Printed:  Jack Amin
Agent
Title: President
   
By: /s/ Terri Rhoades
By: /s/ Jack Amin
Name Printed: Terri Rhoades
Name Printed:  Jack Amin
Title:  Authorized Agent
Title: Vice President
Date:  3/19/10
Date:
   



Allied 2500E – Added 1.doc
Page 1
INITIALS:/s/
Updated 3/16/2010
 

 
 

--------------------------------------------------------------------------------

 
 
RENT CONCESSION AGREEMENT


THIS DOCUMENT shall set forth the agreement of Fullerton Business Center LLC, a
Delaware limited liability company "Lessor", and Allied Med, Inc., an Oregon
Corporation, "Lessee", concerning the Rent Abatement offered to Lessee in
connection with that certain Lease dated March 16, 2010, by and between Lessor
and Lessee for the Premises located at: 2500 E. Fender Avenue, Unit "E",
Fullerton, CA 92831.


AS MATERIAL CONSIDERATION for the Rent Concession set forth herein is Lessee's
agreement to lease the Premises on all terms and provisions of the Lease for the
entire Lease term. Lessee acknowledges that the Free Rent as set forth below
(herein called "Rent Concession") is a concession given. to Lessee for leasing
the Premises for a term stated in the Lease Agreement.


A.         ABATEMENT MONTHS: A portion of the Base Rent shall be abated in
accordance with the following:
• $1,152.00 = equal to one (1) Month's rent (04/01-30/10)
• $   115.20 = equal to one (1) Month's CAM (04/01-30/10)


B.         ADDITIONAL RENT: Notwithstanding the foregoing, Lessee shall pay all
Additional Rent and other costs and expenses due by Lessee under the Lease
accruing during the Abatement Months.


C.         CONDITIONAL RENT ABATEMENT: The Rent Abatement is conditioned upon
Lessee's not having committed an Event of Default under this Lease.


D.         EVENT OF DEFAULT: If Lessee commits an Event of Default, then
I.      Lessee shall immediately pay to Lessor upon demand a sum equal to the
total amount of Rent Abatement which has been used by Lessee as of the date of
the occurrence of such Event of Default.
II.      All of the Rent Abatement which has not been used by Lessee as of the
date of the occurrence of such Event of Default shall thereby automatically
terminate and become null and void, and Lessee shall thereafter pay all Rent
when due under this Lease, without regard to the rental abatement provisions of
this Lease.


THIS DOCUMENT shall not be deemed binding upon Lessor unless and until it is
executed by Lessor and a copy is delivered to Lessee.


Dated this 16th day of March day of 2010


“LESSOR”
“LESSEE”
Fullerton Business Center, LLC
Allied Med, Inc., an Oregon Corporation
a Delaware limited liability company,
 
By The Ezralow Company, LLC, a
 
Delaware limited liability company dba
/s/ Jack Amin
Mid Valley Management, its Managing
Jack Amin
Agent
Title: President
 
Date:
By: /s/ Terri Rhoades
By: /s/ Jack Amin
Terri Rhoades
Jack Amin
Authorized Agent
Title: Vice President
Date:  3/19/10
Date:





Allied 2500E – rent concession agreement.doc
Updated 7/26/06

 
 

--------------------------------------------------------------------------------

 

GUARANTY OF LEASE
 
WHEREAS, Fullerton Business Center LLC, a Delaware limited liability company,
hereinafter referred to as "Lessor", and Allied Med. Inc, an Oregon Corporation,
hereinafter referred to as "Lessee", are about to execute a document entitled
Standard Industrial/Commercial Multi-tenant Lease - Gross, dated March 16, 2010
concerning the premises commonly known as 2500 E. Fender Avenue, Unit "E",
Fullerton, CA 92831, wherein Lessor will lease the premises to Lessee and


WHEREAS, Jack Amin, an Individual, hereinafter referred to as "Guarantor" has a
financial interest in Lessee, and WHEREAS, Lessor would not execute the Lease if
Guarantor did not execute and deliver to Lessor this Guarantee of Lease.
 
NOW THEREFORE, for and in consideration of the execution of the foregoing Lease
by Lessor and as a material inducement to Lessor to execute said Lease.
Guarantor hereby jointly, severally, unconditionally and irrevocably guarantee
the prompt payment by Lessee of all rentals and all other sums payable by Lessee
under said Lease and the faithful and prompt performance by Lessee of each and
every one, of the terms, conditions and covenants of said Lease to be kept and
performed by Lessee.


It is specifically agreed and understood that the terms of the foregoing Lease
may be altered, affected, modified or changed by agreement between Lessor and
Lessee, or by a course of conduct, and said Lease may be assigned by Lessor or
any assignee of Lessor without consent or notice to Guarantor and that this
Guaranty shall thereupon and thereafter guarantee the performance of said Lease
as so changed, modified, altered or assigned.


This Guaranty shall not be released, modified or affected by failure or delay on
the part of Lessor to enforce any of the rights or remedies of the Lessor under
said Lease, whether pursuant to the terms thereof or at law or in equity.


No notice of default need be given to Guarantor, it being specifically agreed
and understood that the guarantee of the undersigned is a continuing guarantee
under which Lessor may proceed forthwith and immediately against Lessee or
against Guarantor following any breach or default by Lessee or for the
enforcement of any rights which Lessor may have as against Lessee pursuant to or
under the terms of the within Lease or at law or in equity.
 
Lessor shall have the right to proceed against Guarantor hereunder following any
breach or default by Lessee without first proceeding against Lessee and without
previous notice to or demand upon either Lessee or Guarantor.


Guarantor hereby waive (a) notice of acceptance of this Guaranty. (b) demand of
payment, presentation and protest, m all right to assert or plead any statute of
limitations as to. or relating to this Guaranty and the Lease, (d) any right to
require the Lessor to proceed against the Lessee or any other Guarantor or any
other person or entity liable to Lessor, (e) any right to require Lessor to
apply to any default any security deposit or other security it may hold under
the Lease, (f) any right to require Lessor to proceed under any other remedy
Lessor may have before proceeding against Guarantor, (g) any right of
subrogation.
 
Guarantor do hereby subrogate all existing or future indebtedness of Lessee to
Guarantor to the obligations owed to Lessor under the Lease and this Guaranty.


Any married woman who signs this Guaranty expressly agrees that recourse may be
had against her separate property for all of her obligations hereunder.


The obligations of Lessee under the Lease to execute and deliver estoppel
statements and financial statements, as therein provided, shall be deemed to
also require the Guarantor hereunder to do and provide the same relative to
Guarantor.


The term "Lessor" whenever hereinabove used refers to and means the Lessor in
the foregoing Lease specifically named and also any assignee of said Lessor,
whether by outright assignment or by assignment for security, and also any
successor to the interest of said Lessor or of any assignee in such Lease or any
part thereof, whether by assignment or otherwise, So long as the Lessor's
interest in or to the leased premises or the rents, issues and profits
therefrom, or in, to or under said Lease, are subject to any mortgage or deed of
trust or assignment for security, no acquisition by Guarantor of the Lessor's
interest in the leased premises or under said lease shall affect the continuing
obligation of Guarantor under this Guaranty which shall nevertheless continue in
full force and effect for the benefit of the mortgagee, beneficiary, trustee or
assignee under such mortgage, deed of trust or assignment, of any purchase at
sale by judicial foreclosure or under private power of sale, and of the
successors and assigns of any such mortgagee, beneficiary, trustee, assignee or
purchaser.


The term "Lessee" whenever hereinabove used refers to and means the Lessee in
the foregoing Lease specifically named and also any assignee or sublessee of
said Lease and also any successor to the interests of said Lessee, assignee or
sublessee of such Lease or any part hereof, whether by assignment, sublease or
otherwise.
 
The undersigned's' total monetary liability under this Guaranty shall be for an
amount not to exceed $10,000.00.
 
In the event any action be brought by said Lessor against Guarantor hereunder to
enforce the obligation of Guarantor hereunder, the unsuccessful party in such
action shall pay to the prevailing party therein a reasonable attorney's fee
which shall be fixed by the court.
EXECUTED AT:  _______________________________
         
ADDRESS:____________________________________
 
By:              /s/    Jack Amin                              
   
Jack Amin, President
           
EXECUTED AT:  _______________________________
 
By:              /s/    Jack Amin                              
   
Jack Amin, Vice President

ADDRESS:

 
 

--------------------------------------------------------------------------------

 



 
CERTIFIED CORPORATE RESOLUTION
 
I, THE UNDERSIGNED, Jack Amin, hereby certify that I am, and at all times
mentioned herein, have been the duly elected and acting CEO of Allied Med, Inc.,
an Oregon Corporation, and that at a meeting of the Board of Directors of said
corporation duly noticed and held on 3/10/10, the following Resolution was
adopted.                                                                                                    [Date]


"RESOLVED, that this Corporation Lease from Fullerton Business Center, LLC, a
Delaware limited liability company the commercial real property commonly
described as: 2500 E. Fender Ave., suite number(s) #E, City of Fullerton, County
of Orange, CA, upon all of the terms and conditions contained in Landlord's
Standard Lease Form with such Amendments and supplements thereto as from
time-to-time may be agreed upon by this Corporation; and,


RESOLVED FURTHER that any TWO of the following Officers of this corporation be,


(1)___________________
 
   /s/                                                 
     Printed Name:  Jack Amin
 
TITLE:  President
     
(2)___________________
 
   /s/                                                 
     Printed Name:  Jack Amin
 
TITLE:  Vice President

 
and they hereby are authorized and directed to execute and deliver in the name
of and on behalf of this corporation such Lease Agreements and such other
documents and instruments related or incidental thereto, including but not
limited to, renewals and amendments as such Officers deem necessary in its full
discretion in order to carry out the intent of this Resolution."


I HEREBY CERTIFY AND WARRANT that this Resolution has not been modified or
amended and is in full force and effect as of the date hereof.


IN WITNESS WHEREOF, I have executed this Certificate on this 9th day of
November, 2009.


(PLACE CORPORATE SEAL HERE)




By:           /s/ Jack Amin                                   
     President:  Jack Amin
 
 
 
Allied 2500 - Corp Resolution (Legal).doc Updated 7.11.06

 
 

--------------------------------------------------------------------------------

 


[amexdrug10qexh10211.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT "B"
Floor Plan - Not to Scale
 


[amexdrug10qexh10212.jpg]



 

 
WAREHOUSE HAS SIX (6)
DROP LIGHTS, ONE (1)
LAUNDRY TRAY & TEN (10)
J BOXES
 

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT "C"
MAINTENANCE AND TENANT IMPROVEMENT PROCEDURES
 
TENANTIMPROVEMENTS - HOW TO A VOID UNNECESSARY EXPENSE:
 
 
·
Do not paint the floor of your warehouse. Paint will have to be sandblasted off
at your expense. A clear seal is acceptable if you require a finished surface.

 
 
·
Wallpaper will have to be removed when you vacate the unit. The wall must be
returned to us paint ready. If not, you will be charged for any expenses we
incur to get the walls to this condition.

 
 
·
Do not glue signs to the internal wood doors. We have to remove them when you
leave and if the glue removes the finish and we cannot repair it, you will be
charged to replace the door.

 
 
·
Electrical installations done to code become the property of the landlord. If
they are not done to code you will be charged for their removal. If you have any
questions you should contact the leasing office before doing any removal.

 
 
·
Do not attach anything to the marlite in the restroom. Any installations should
be made above the marlite level. This is an expensive replacement and you will
be charged for it. .

 
 
·
Do not make holes in the bronze moldings around the windows and doors to your
unit, inside or outside. Alarm companies will frequently do this. The holes
cannot be patched and therefore the bronze molding has to be replaced. This can
cost upwards of $300.00. It is possible to do these installations without
penetrating the bronze moldings.

 
 
·
Glued down file or carpet on the warehouse floor has to be removed. The glue
must also be removed. If you do not do this before vacating then we will do it
and charge you. Sometimes the glue has to be sandblasted and this gets
expensive.

 
 
·
If you remove any of the handicap door handles in order to install door knobs
with locking mechanisms, be sure to save the handicap hardware to reinstall when
you leave. Otherwise, you will be charged for the purchase and reinstallation
(NOT APPLICABLE TO FULLERTON BUSINESS CENTER).



The Fullerton Fire Department requires storeroom doorknobs (always unlocked from
the inside) to be installed on the mandoor. If this doorknob is removed during
your occupancy and replaced with a deadbolt or other type hardware, you should
save the storeroom doorknob. Please be advised, however, that you will not only
be violating the fire code, but will be charged for the purchase and
reinstallation of the storeroom doorknob upon vacating the premises, if the
original storeroom doorknob is not reinstalled by you.
 
 
·
Please note that you can be charged rent for the amount of time it takes to
repair the damage to your unit when that damage is over and above normal wear
and tear.



INSTRUCTIONS FO R PROPER OPERATION OF YOUR AIR CONDITIONER:


START UP: If your unit does not operate when your power has been turned on, do
the following:
 
·
Check all switches on the thermostat to see if they are in the correct position.

 
 
·
Make certain that your circuit breakers have not been turned off.

 
RULES FOR OPERATION:
 
 
·
When your unit shuts off, do not start it up again for five (5) minutes. This
jiggling of the thermostat can cause a breaker inside the unit to shut off and
it can damage the compressor.

 
 
·
When the heat is in the on position never increase the thermostat more than two
(2) degree increments. Changing the thermostat will not effect the temperature
of the air that is coming out.

 
 
·
Always control your system from the thermostat. Do not turn it on and off from
the breaker box. This could damage the system.

 
 
·
On very hot or very cold days do not set the temperature so that the unit will
never shut off. Typical settings are 78 degrees for cooling and G8 degrees for
heating. If the unit is set at an extreme temperature and is not shutting off,
it will freeze up and require repair.



REGULAR MAINTENACE PROCEDURES:
 
 
·
The roll-up or tilt-up doors need to be serviced on a regular basis. The
recommended maintenance interval is every six (6) months.

 
 
·
Both the glass and the metal man doors need periodic servicing. Doors get out of
alignment with repeated use and the locks collect dirt and become hard to use.

 
 
·
Tenants are responsible for cleaning their windows. If they are not cleaned on a
regular basis they will buildup calcium deposit which will require acid washing
to remove. This is an expensive procedure so please make arrangements to clean
your windows regularly during your tenancy.
 

   
LESSEE RECEIVED ON:  ____
BY:   /s/ Jack Amin
 
Jack Amin, President
     
BY:   /s/ Jack Amin
 
Jack Amin, Vice President



PLEASE READ CAREFULLY

 
 

--------------------------------------------------------------------------------

 

EXHIBIT “D”


HazMat Certificate Form


General Information

 

 
Tenant/Applicant: Any parts of
this Form that do not apply to
you may be crossed out and
referenced NIA

 
 
Name of Lessee:  Allied Med, Inc., an Oregon Corporation
Address:  2500 E. Fender Avenue, Unit E, Fullerton, CA 92831
Term of Lease (if prior tenant in existing space, include in length of
term:  one (1) year
Major products manufactured and/or activities conducted on the property: Medical
Supplies Distribution & Warehouse

 
Type of Business Activity(ies): (check all that apply)
q           machine shop
q           light assembly
q           research and development
q           product service or repair
q           photo processing
q           automotive service and repair
q           manufacturing
q           warehouse
q           integrated/printed circuit
q           chemical/pharmaceutical product
Hazardous Materials Activities: (check all that apply)
q           degreasing
q           chemical/etching/milling
q           wastewater treatment
q           painting
q           striping
q           cleaning
q           printing
q           analytical lab
q           plating
q           chemical/missing/synthesis
q           silkscreen
q           lathe/mill machining
q           deionizer water product
q           photo masking
q           wave solder
q           metal finishing

 
HAZARDOUS MATERIALS/WASTE HANDLING AND STORAGE


A.     Are hazardous materials handled on any of your shipping and receiving
docks in container quantities greater than one gallon? Yes No  X
B.     If hazardous materials or waste are stored on the premises, please check
off the nature of the storage and type(s) of materials below:
Types of Storage Container Stored (list above-ground storage only) ❑1 gallon or
3 liter bottles/cans
q           5 to 30 gallon carboys
q           55 gallon drums
q           tanks
Type of Hazardous Materials and/or Waste
q           acid
q           phenol
q           caustic/alkaline cleaner
q           cyanide
q           photo resist stripper
q           paint
q           flammable solvent
q           gasoline/diesel/fuel
q           nonflammable/chlorinated solvent
q           oil/cutting fluid

 
C. Do you accumulate hazardous waste onsite? Yes     No X
 
If yes, how is it being handled?
q           on-site treatment or recovery
q           discharged to sewer
q           hauled offsite If hauled offsite, by whom:
q           incineration
 
D. Indicate your hazardous waste storage status with Department of Health
Services:
q           generator
q           interim status facility
q           permitted TSDF
q           none of the above
 
WASTEWATER TREATMENT/DISCHARGE

 
A. Do you discharge industrial wastewater to:
q           sewer
q           storm drain
q           surface water
q           no industrial discharge
 [amexdrug10qexh10213.jpg]

 

LMU Exhibit D HazMat 7 06.doc Updated: 6/3/07


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT "D"
 
B.   Is your industrial wastewater treated before discharge? Yes____ No _X___
 
      If yes, what type of treatment is being conducted?


q     Neutralization
q     Metal hydroxide formation
q     Closed-loop treatment
 q Cyanide destruct
q     HF treatment
q     other
SUBSURFACE CONTAINMENT OF HAZARDOUS MATERIALS/WASTES


A. Are buried tanks/sumps being used for any of the following:


q          hazardous waste storage
q          chemical storage
q          gasoline/diesel fuel storage
q          waste treatment
q          wastewater neutralization
q          industrial wastewater treatment
q          none of the above


B. If buried tanks are located onsite, indicate their construction


q          steel ❑ fiberglass ❑ concrete ❑ inside open vault ❑ double walled


C.     Are hazardous materials or untreated industrial wastewater transported
via buried piping to tanks, process areas or treatment areas? Yes____ No ____


D.     Do you have wet floors in your process areas? Yes____ No ____


If yes, name processes:
 
E. Are abandoned underground tanks or sumps located on the property? Yes____ No
____
 
HAZARDOUS MATERIALS SPILLS
 
A. Have hazardous materials ever spilled to:


q          the sewer
q          the storm drain
q          onto the property
q          no spills have occurred


B.     Have you experienced any leaking underground tanks or sumps? Yes____ No
____
C.     If spills have occurred, were they reported? Yes____ No ____


Check which of the government agencies that you contacted regarding the
spill(s):
q          Department of Health Services
q          Department of Fish and Game
q          Environmental Protection Agency
q          Regional Water Quality Control Board
q          Fire Department


D. Have you been contacted by a government agency regarding soil or groundwater
contamination on your site? Yes____ No ____


Do you have any exploratory wells onsite? Yes____ No ____
If yes, indicate the following:


Number of wells ____        Approximate depth of wells: ____  Well diameters:
___________


PLEASE ATTACH ENVIRONMENTAL REGULATORY PERMITS, AGENCY REPORTS THAT APPLY TO
YOUR OPERATION AND HAZARDOUS WASTE MANIFESTS.


Check off those enclosed:


q           Hazardous Materials Inventory Statement, HMIS
q           Hazardous Materials Management Plan, HMMP
q           Department of Health Services, Generatory Inspection Report
q           Underground Tank Registrations
q           Industrial Wastewater Discharge Permit
q           Hazardous Waste Manifest
 
Signature:  /s/ Jack Amin
 
                   Jack
Amin                                                                                      
               INITIALS
Title: President & Vice President      Phone: 310-855-0475                  /s/
Date: 3/18/10
 
Allied 2500 E Hazmat Exhibit D 7.06.doc Updated
6/3/07                                                           2

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT "D"

CONNELLY ACT NOTICE
(Revised 3/12/90)
 
The Connelly Act (California Health & Safety Code section 25915 at seq.) (the
"Act") requires that certain informa­tion pertaining to asbestos be made
available to employees, contractors, tenants, and others. We are providing you
with this notice regarding the Fullerton Business Center, Fullerton, California
(the "Center") in compliance with this law.


Reports By Diagnostic Engineering, Inc. A limited asbestos survey report
(revision) ("Report") dated January 12, 1990, was prepared by Diagnostic
Engineering, Inc. ("DEI"). This Report contains the results of a limited
asbestos survey for asbestos-containing construction materials ("ACM"). The
survey included visual observation of all office spaces at the Center for.
spray-applied acoustic material, sampling of suspect acoustic ceiling materials,
and laboratory analysis of the 25 bulk samples taken.


The contents of the report include a statement of con­clusions, a warning
regarding ACM, a list of the friable mater­ials encountered in sample locations,
a list of unsampled suspect materials and their general locations, a statement
of sampling and laboratory procedures, and a work item inventory regarding
future removal of the ceiling material.


Laboratory results of the bulk sampling indicated that one of the bulk samples,
taken from 2478-K, did not contain asbestos. The other 24 samples of the
spray-applied acoustic material collected were found to contain asbestos. These
24 samples were taken from the following office ceiling locations:
 

 
2434-A,
2434-B,
2444-J,
2444-F,
2478-A,                 2478-C,                        2488-K,
2488-I,
2500-B,
2500-D,
2512-A,
2512-D,
2524-C,                  2524-G,                        2536-I,
2536-L,
2548-J,
2560-F,
2572-A,
2584-H,
2444-L,                   and 2560-C.

 
Analysis of the bulk samples for asbestos content was performed by polarized
light microscopy (PLM), according to EPA protocols.


All of the positive bulk samples indicated that the spray-applied acoustic
material is friable. Damage ranged from none to minor, air movement was found to
be moderate, and access to all of the positive sampled material was found to be
high.
 
[amexdrug10qexh10214.jpg]

 
 

--------------------------------------------------------------------------------

 
 
The Report concludes that friable ACM is present in the following ceiling
locations:


.        2434-A-I, 2444-A-L, 2478-A-K, 2488-A-K, 2500-A-L,    .
 2512-A-L, 2524-A-L, 2536-A-L, 2548-A-J, 2560-A-J, 2572-A-1, and
2584-A-H.


The report also noted that other building materials which may contain asbestos
were not sampled or could not be representatively sampled as part of the survey.
These include roofing materials, resilient sheet flooring and mastic, resilient
floor tile and mastic, baseboard and mastic, joint compound, and wallboard.
These materials and others which may be discovered should be assumed to contain
asbestos until confirmed otherwise.


Previously, DEI performed. cohesion/adhesion testing of bulk samples of
spray-applied acoustic ceiling material from 2488-K, 2512-L, 2584-E, and 2478-E.
The cohesion/adhesion testing results indicated that the spray-applied acoustic
mater­ial sampled is well-secured to the underlying substrate.


Air samples were taken by DEI in the following twelve locations:
 

 
2478-A,
2488-K
2434-H,                  2444-D,                      2500-A,
2512-J,
2524-A,
2560-A,
2548-J,
2527-J
2584-H,                  2536-K
   

 
The air samples were analyzed by phase contrast mico-scopy (PCM), using EPA
protocols. This technology measures all fibers, not just asbestos fibers. The
fiber content of the air in each instance of sampling was below the OSHA "action
level" of 0.1 f/cc.


The cohesion/adhesion testing results and air sampling results are contained in
a prior DEI report, dated October 31, 1989. This report also contains an
executive summary, findings and recommendations, a statement of limitations, an
air sample log, a bulk sample log and a cohesion/adhesion test log.


DEI also issued a Limited Site Review report, dated February 28, 1990, which
contains observations and recommenda­tions by DEI regarding spray-applied
acoustic ceiling materials in locations 2478-I, 2478-K, 2444-L, 2560-F, 2488-I,
and 2548-J. This report states that varying amounts of damage to the material
was observed in 2478-I, 2444-L, 2560-F, 2488-I, and 2548-J. No observation was
made by DEI of 2488-K, but there appears to be damage to the material in that
unit. The material in 2478-K was observed to be in good condition.
 


-2-
 
[amexdrug10qexh10215.jpg]
 
 

 
 

--------------------------------------------------------------------------------

 

 

V/                      
 
DEI has recommended removal of the ceiling material in 2560-F, 2488-K and
2548-J. For 2478-I and 2478-K, DEI has recommended reinspection of the material
as part of an operations & maintenance ("O&M") program. For 2444-L and 2488-I,
DEI has recommended removal of the material if the source of water damage to the
material cannot be repaired; if it can be repaired, DEI has recommended
reinspection of this material as part of an O&M program. Material which is
removed will be replaced with a non-ACM product. Until this removal and
replacement work is com­pleted, great care must be taken to prevent any
disturbance of the material which could result in airborne fiber release and
contamination of the occupied space. Center management is working with its
consultant to determine the best means of performing this work.
 
DEI has reviewed the report by M.R. Chasse' Company, dated August 7, 1989, which
recommended abatement (by removal or encapsulation) of all of the spray-applied
acoustical ceiling material. The Chasse' Report is discussed below. Based upon
its observation of the material in place and the results of the testing
concluded to date, DEI does not believe that encapsulation of the spray-applied
acoustical material is an appropriate strategy and does not believe that removal
of the material is necessary at this time, except as noted above. Accordingly,
DEI has recommended an operations and maintenance ("O&M") plan for management
for the remaining ceiling materials, with a long term goal of removal.
 
Report By M.R. Chasse' Company. A property inspection report ("Chasse' Report"),
dated August 7, 1989, was prepared by M. R. Chasse' Company. The Chasse' Report
contains the results of an inspection to survey the buildings at the Center for
the presence of ACM. The contents of the report include a general statement of
the scope of services performed, findings regarding ACM in the Center, and a
laboratory report regarding analysis of the bulk samples taken in the Center.


Bulk samples of sprayed-on acoustic ceiling material were analyzed from material
taken from 2584-E (south and north offices); 2584 (south and north offices);
2560 (Units D and J and south office); 2536 (Unit B); 2524-C (south and north
offices), 2524-H; 2512-G (south and north offices); 2512-I; and 2444-H.
Roof covering material was analyzed from samples taken from 2584, 2572, 2560,
2478, 2500, 2488, 2512, 2524, 2536, 2434, 2444 and 2548 East Fender. Asbestos
was not detected in any of these samples. However, the analytical detection
limit for the tests by Chasse' was 1% asbestos (which is consistent with
generally approved bulk sample testing methods under EPA proto-
 
[amexdrug10qexh10217.jpg]


 
 
 

--------------------------------------------------------------------------------

 

 

cols), whereas the Connelly Act defines ACM to mean material with greater than
1/10 of 1% asbestos by weight. Although asbestos at, a level of 1% or more was
not detected in these samples, it is possible that the sampled roof materials
may contain asbestos at a level greater than 1/10 of 1% but less than 1%. A
flooring sample from 2584-G also was analyzed and found to contain greater than
1% asbestos.


The sampled acoustic ceiling material was found to be friable and contains
asbestos in a concentration sufficient to be considered a hazard to health if
disturbed. However, the mater­ial was found to be in good condition.. The
sampled vinyl asbestos flooring was characterized by Chasse' as non-friable, as
was the transite pipe; generally, these- materials do not present a hazard
unless they are disturbed.


The mere presence of undisturbed and non-friable ACM in a building does not
generally present a health hazard. However, exposure to airborne asbestos fibers
can cause asbestosis and other asbestos-related diseases. Asbestos is listed
under Proposition 65 as a chemical known to the State of California to cause
cancer. There are uncertainties about the level of expos­ure which can cause
disease. The owners have no special knowl­edge of the potential health impacts
resulting from exposure to asbestos. If you wish to obtain further information
regarding potential health risks or impacts of asbestos, you are encouraged to
contact your local or state public health agencies.


Asbestos is a hazardous material. When it is contained in ceiling material,
roofing material, floor coverings or piping insulation, it can release fibers,
if disturbed. Certain general procedures and handling restrictions are necessary
when dealing with ACM or potential ACM, as a result. It is important that these
materials not be touched, moved, painted, scraped, cut, drilled, ordered,
sanded, cored, broken or otherwise disturbed in order to prevent and minimize
potential release of asbestos fibers. The material should not be penetrated for
hangers, cabling, wiring and the like. Such activities may present a health risk
and should not be attempted by any person who is not trained in the proper
handling and disposal of ACM. Any damage to, or disturbance of, these materials
should be reported immediately to the on-site manager.


The reports referred to in this Notice are available for your review and
photocopying in the on-site management office at 2478 East Fender, Suite A,
Fullerton, California 92631. Please call Stephanie Burke at (714) 447-0747 if
you wish to arrange access to this information. Center management will keep you
informed of progress in the on-going planning with regard to the ACM.


-4-
 
[amexdrug10qexh10216.jpg]

 
 

--------------------------------------------------------------------------------

 

GENERAL RULES & REGULATIONS FOR INDUSTRIAL LEASE
 
KEYS
1.           Lessee shall return all keys, including mailbox keys, at the
termination of its tenancy and shall be responsible for the cost of replacing
any keys that are lost and for the cost to replace or re-key any locks that are
altered.


TENANT ALTERATIONS AND LESSEE'S CONTRACTORS SEE ITEM 7.3 (B) OF THE LEASE
AGREEMENT
2.           Lessee shall not employ any service or contractor for services or
work to be performed in the Premises except as approved by Lessor. Prior to the
commencement of any work, Lessee's contractor must provide Lessor with a copy of
their valid contractor's license and a *Certificate of Insurance which, at
Lessor's election, may require an additional insured endorsement naming Lessor
and Mid Valley Management as Additional Insureds. The Limits of Liability on
both General Liability and Worker's Compensation must be a minimum of
$1,000,000.00 each. FOR INSURANCE COMPANY REQUIREMENTS SEE ITEM 8.5 OF THE LEASE
AGREEMENT.


HEATING AND AIR-CONDITIONING
3.           Lessee shall not use any method of heating or air-conditioning
other than that supplied or approved by Lessor.


HEAVY OBJECTS AND NOISE
4.            Lessee shall not place anything in or around the Premises,
Building or Business Complex that causes excessive vibration or floor loading.
Business machines and/or mechanical equipment belonging to Lessee which cause
noise or vibration that may be transmitted to the structure of the Building in
which the Premises are located, or to any space therein, to such a degree as to
be objectionable, to Lessor or to any Tenants in the Building, shall be placed
and maintained by Lessee, at Lessee's expense, on vibration eliminators or other
devices sufficient to eliminate noise or vibration.


ROOF ACCESS SEE 7.3B OF  THE  LEASE AGREEMENT
5.           In addition to the information contained in Paragraph 7.3b of the
Lease Agreement, Lessee agrees to the following:
5.1 If the Lessee, Lessee's Agents, Contractors, Employees or invitees shall
enter upon the roof of said Premises, whether with or without the consent of
Lessor, then the Lessee specifically indemnifies and agrees to hold Lessor
harmless from any and all claims, actions or causes of action resulting from
injuries incurred to any of said individuals or any other Person or Property,
caused by or as a result of their entering upon the roof of said Premises.
5.2 In the event that Lessor grants written permission to the Lessee or any of
the persons set-forth above to have roof access, said consent shall be expressly
on the condition that each time said Lessee or those persons designated by
Lessee to enter upon the roof that they first execute a written Letter of
Agreement provided by Lessor (a) expressly indemnifying and holding Lessor free
and harmless from any and all damages caused by said individuals to the
Leasehold Premises, (b) indemnifying Lessor from any personal injury damages
caused in connection therewith,
5.3 Lessee's Contractor shall provide Lessor with Certificates of Insurance with
an,additional insured endorsement and in accordance with Paragraph 2., above.


RIGHT TO CONTROL AND PREVENT ACCESS
6.           Neither the Lessee, its Agents, employees, invitees or guests shall
obstruct any sidewalks, passages, exits, entrances or stairways of the Premises.
The passages, exits, entrances and stairways are not for the benefit of the
general public other than for access and egress; and Lessor shall in all cases
retain the right to control and prevent access thereto of all persons whose
presence in the judgment of Lessor would be prejudicial to or interfere with the
general welfare safety, character, reputation and interest of the Project and
its Tenants, provided that nothing contained herein shall be construed to
prevent such access to persons with whom any Tenant normally deals in the
ordinary course of its business (unless such persons are engaged in acts adverse
to the Project and its Tenants, and/or illegal activities).


DELIVERIES
7.           Furniture, significant freight and equipment shall be moved into or
out of the building only with Lessor's knowledge and consent and subject to such
reasonable limitations, techniques and timing, as may be designated by Lessor.
Lessee shall be responsible for any damage to the Office Building Project
arising from any such activity.


WORK AREAS
8.           All work must be confined within the Leased Premises.


PROTECTION OF PREMISES
9.           Lessee assumes any and all responsibility for protecting its
Premises from theft, robbery, vandalism and pilferage, which includes keeping
doors locked and other means of entry to the Premises closed. Lessor strongly
suggests that Lessee re-key the suite upon taking possession, which cost is at
Lessee's sole cost and expense


LESSEE'S ALARM SYSTEM
10.           If Lessee desires to install an alarm system, all equipment must
be installed inside Lessee's unit so as not to be visible and shall otherwise
comply to the standards set by Lessor for all alarm systems contained in the
Business Complex. Lessor must approve all alarm systems. When equipment is
removed, Lessee must restore the Premises to its original condition. Only one
alarm sticker per unit placed on Lessee's door is permitted.
 
RUBBISH REMOVAL
11.           No rubbish, containers or debris are to be left outside of
Lessee's unit. Lessee shall store all its trash and garbage within the interior
of the Premises. No material shall be placed in the trash receptacles if such
material is of such nature that it may not be disposed of in the ordinary and
customary manner of removing and disposing of trash in the vicinity of the
Project without violation of any law or ordinance governing such disposal. If
Lessor shall determine that the trash generated by or at

 
Updated 11/9/2009
 
General Rules and Regulations
Parking Rules and Regulations
Industrial Lease
LMU Rules Regs Ind 4.06.doc
INITIALS /s/

Page 1 of 3

 
 

--------------------------------------------------------------------------------

 

Lessee agrees to comply with all laws or ordinances regarding disposal of items
considered hazardous waste (Title 22,
the Premises, in Lessor's reasonable estimation, shall be excessive, Lessee
shall pay to Lessor, upon demand, such additional charges as Lessor shall
equitably impose for such excess trash removal.
In addition to any other rights and remedies available to Lessor, any Lessee,
their employees, vendors, or invitees, who are division 4.5 chapter 11., section
66261.50) which includes, but is not limited to Fluorescent tubes, compact
fluorescents and High Intensity Discharge Lamps (See "Fluorescent Lights
disposal 02.22.06").
known to be improperly disposing of any materials, are subject to a violation
fee, in addition to any fine imposed upon Lessor for Lessee's actions in regards
to improper disposal.
 
EXTERIOR DAMAGE BY LESSEE
12.           During the Lease Term, and at expiration (or early termination) of
this Lease, if Lessee dirties, soils or damages
the exterior of Lessor's Business Complex, Lessee will be responsible for the
repair of this damage.


SIGNAGE
13.           Lessee shall not place or permit to be placed any projecting sign,
marquee, decoration or awning on said Premises without the written consent of
Lessor. All signs which are permitted shall be conforming to the signage
criteria established from time to time by Lessor for the Premises, Building and
the Business Complex, as applicable, and shall be maintained by Lessee at its
sole expense, including, but not limited to sign fabrication, maintenance,
operation (including any required utilities), repair and removal. Lessee, upon
the request of Lessor, shall immediately remove any sign or decoration which
Lessee has placed, or permitted to be placed in, on or about the Premises of
which, in the sole option and discretion of Lessor, is objectionable or
offensive; and if Lessee fails to do so, Lessor may enter upon said Premises and
remove said item and charge the cost thereof to Lessee. Lessee shall not place
or permit to be placed upon any side wall, rear wall, window or roof; any sign,
advertisement or notice without the written consent of Lessor, which consent
shall only be given where the proposed sign, advertisement or notice complies
with the specifications of size, shape, design, color or material established by
Lessor and which are applicable to all Tenants of Lessor's Business Complex and
contained in Tenant's Information packet.
 
DIRECTORY
14.           Any directory of the Project will be provided exclusively for the
display of the names and locations of Tenants
only. Lessor reserves the right to exclude any other names on said directory.
Directory signage is the sole cost of Lessee.
 
WINDOWS, WINDOW COVERINGS and WINDOW TINTING
15.           Lessee shall not place upon the Leased Premises any window
coverings (e.g. curtains, draperies, blinds, etc.),
nor tint windows, without Lessor's written consent.
 
CANVASSING AND SOLICITATION
16.           Canvassing, soliciting and distribution of handbills or other
written material and peddling in the Project is prohibited; each Tenant shall
cooperate to prevent same.


FOUL, NOXIOUS GAS OR SUBSTANCE
17.           Lessee shall not use, keep, or permit to be used or kept, any foul
or noxious gas or substance in or on the Premises; or permit or allow the
Premises to be occupied or used in a manner which by reason of any odor is
offensive or objectionable to Lessor, in its sole and exclusive judgment, or to
other tenants or occupants of the Building.
 
ANIMALS
18.           Lessee shall not bring into or keep in or about the Premises any
birds or animals (except service animals for the disabled).


UNDER THE INFLUENCE
19.           Lessor reserves the right to exclude or expel from the Premises
any person who, in Lessor's judgment, is intoxicated or under the influence of
liquor, drugs or other abusive substances, or who is otherwise in violation of
any Rules and Regulations of the Project.
 
CHANGES IN RULES AND REGULATIONS
20.           Lessor reserves the right by written notice to Lessee to rescind,
alter or waive any Rule or Regulation prescribed for Lessor's Business Complex
at any time when, in Lessor's judgment, it is necessary, desirable, proper and
in the best interest of Lessor's Business Complex and its Tenants. Lessee agrees
to be bound by any changes, revisions or modifications.
 
WAIVER OF RULES AND REGULATIONS:
21.           Lessor, in its sole discretion reserves the right to waive any one
of these rules or regulations, and/or as to any particular Lessee, and any such
waiver shall not constitute a waiver of any other rule or regulation or any
subsequent application thereof to such Lessee. Lessor will have no liability if
other Complex tenants or guests fail to comply with rules or regulations,
applicable law, or that party's lease.
 
ALTERNATIVE TELEPHONE OR TELECOMMUNICATIONS PROVIDER:
22.           A.      Lessor Consent Required. In the event that Lessee wishes
to utilize the services of a telephone or telecommunications provider whose
equipment is not servicing the Building as of the date of Lessee's execution of
this Lease ("Provider"), no such Provider shall be permitted to install its
lines or other equipment within the Building without first securing the prior
written consent of Lessor, which consent shall not be unreasonably withheld. At
Lessor's discretion, Lessee may be presented with a Letter of Agreement
outlining the Conditions of Consent prior to work being done and any additional
requirements of Lessor.
B.      Defacement of Premises: Lessor shall have the right to approve where and
how telephone wires are to be introduced to the Premises. No boring or cutting
for wires shall be allowed without the consent of Lessor. The location of
telephone call boxes and other office equipment affixed to the Premises shall be
subject to the approval of Lessor. Lessee shall not mark, drive nails or screws,
or drill into the partitions, woodwork or plaster contained in the Premises or
in any way deface the Premises or any part thereof without Lessor's prior
written consent Lessee shall not install any radio or television antenna,
satellite dish, loudspeaker or other device on the roof or exterior walls of the
Project. Lessee shall not interfere with
Updated 7/9/2009
 
General Rules and Regulations
Parking Rules and Regulations
Industrial Lease
LMU Rules Regs Ind 4.06.doc
INITIALS /s/

Page 2 of 3

 
 

--------------------------------------------------------------------------------

 

broadcasting or reception from or in the Project or elsewhere.
C.      The replacement or repair to Lessor's Business Complex, including but
not limited to, ceiling tiles, damaged T-bar or existing wiring during Lessee's
installation of phone or computer cabling ,shall be borne by Lessee.
 
UTILITIES AND SERVICES
23.           No cooking shall be done or permitted on the Premises.
Notwithstanding the foregoing, Underwriter's Laboratory approved equipment and
microwave ovens may be used in the Premises for heating food and brewing coffee,
tea and similar beverages for employees and visitors of Lessee, provided that
such use is in accordance with all applicable federal, state and city laws,
codes, ordinances, rules and regulations; and provided further that such cooking
does not result in odors escaping from the Premises.


SMOKING                                   -°
24.           Lessee shall not suffer or permit smoking or carrying of lighted
cigars or cigarettes in areas reasonably designated by Lessor or by applicable
governmental agencies as non-smoking areas.
 
VENDING MACHINES
25.           Lessee shall not install, maintain or operate any vending machines
upon the Premises without Lessor's written consent.


SAFETY and COMPLIANCE
26.           Lessee shall comply with all safety, fire protection and
evacuation regulations established by Lessor or any applicable governmental
agency.
 
PARKING RULES and REGULATIONS


PERMITTED AND PROHIBITED PARKING
1.           Parking is permitted in designated striped areas only. All other
Vehicles not parked in such areas are subject to being towed away at Lessee's
sole cost and expense (22658 CVC). Parking is prohibited:
(a)      in areas not striped for parking;
(b)      in aisles
(c)      where "No Parking" signs are posted;
(d)      where "Handicap" signs are posted, unless Handicap I.D. is posted in or
on vehicle;
(e)      on ramps;
(f)      in areas outside warehouse doors which are restricted to loading and
unloading only. This is a fire lane, which must not be blocked.
(g)      in specifically assigned and reserved spaces to others than Lessee;
(h)      inside the Premises; and,
(i)       in such other areas as may be designated by Lessor, its Agents, Lessee
or Licensee.


OVERNIGHT STORAGE OF VEHICLES OR TRAILERS
2.           There will be no overnight storage of Vehicles or Trailers in the
parking lot. Vehicles used and moved on a daily basis are exempt. There will be
no storage of wrecked or damaged Vehicles at any time.


DIRECTIONAL SIGNS AND ARROWS
3.           All directional signs and arrows must be observed.


SPEED LIMIT
4.           The speed limit will be a reasonable speed.


RESPONSIBILITY FOR LOCKED VEHICLES AND DAMAGES
5.           Unless otherwise instructed, every person is requested to park and
lock his/her own Vehicle. All responsibility for damage to Vehicles to be
repaired is assumed by Authorized Users. Lessee shall repair or cause to be
repaired at its sole cost and expense any and all damage to the Project Parking
Facility or any part thereof caused by Lessee, its Authorized Users, Invitees or
Guests, or resulting from Vehicles of each of them. Lessee specifically waives
any claims against Lessor arising out of damage to said Vehicles.


COMMON AREA PARKING
6.           Lessee acknowledges that the parking spaces as specified on Page
1., Paragraph 1.2(b) of the Lease will not necessarily be located in close
proximity to Lessee's Premises or each other, if more than one space is
involved. Lessee agrees not to overburden the parking facilities and agrees to
cooperate with Lessor and other Tenants in the use of parking facilities. At no
time may Lessee's number of parking spaces exceed the number referenced in
Paragraph 1.2(b) of the Lease Agreement. Lessor reserves the right in its
absolute discretion to determine whether parking facilities are becoming
crowded, and in such an event, to allocate parking spaces among Lessee and other
Tenants. In the event allocation is deemed necessary by Lessor, Lessee shall be
entitled to the use of up to two (2) parking spaces per 1,000 square feet
leased. Lessee hereby agrees not to occupy or permit its Employees, Customers or
Invitees to occupy more than the number of spaces specified above; nor to park
anywhere other than in parking stalls assigned and designated as such by painted
signs, parking lines and parking bumpers.


PROHIBITED USE
7.           The maintenance, washing, waxing or cleaning of vehicles in the
Common Areas is prohibited. Parking a vehicle that is leaking fluids (i.e.,
motor oil; coolant, etc.) onto the asphalt is prohibited. Owner of vehicle will
be required to remove said vehicle from the lot until the problem is repaired.
Lessee shall be responsible for the cost to repair any damages to Lessor's
parking lot caused by said vehicle.


CHANGES TO RULES and REGULATIONS
8.           Lessor reserves the right to modify these rules and/or adopt such
other reasonable and non-discriminatory rules and regulations as it may deem
necessary for the proper operation of the parking area.
Updated 7/9/2009
 
General Rules and Regulations
Parking Rules and Regulations
Industrial Lease
LMU Rules Regs Ind 4.06.doc
INITIALS /s/

Page 3 of 3

 
 

--------------------------------------------------------------------------------

 
 
FORM
REQUEST FOR CERTIFICATE OF INSURANCE
 
TENANT: FAX TO YOUR INSURANCE CARRIER


Dear Tenant,
 
Prior to the commencement date, early possession date, or renewal of this lease
we will need the following from your insurance carrier: (All insurance coverage
shall be written through insurance companies licensed or admitted to do business
in the State of California and must have a "BEST" Rating of at least A- VI):


 
• A certified copy of the insurance binder (countersigned by the insurer); Or,
Certificate of Insurance from your insurance carrier for each policy you are
required to carry in compliance with the obligations under this Lease.

 
ý GENERAL LIABILITY: (Commercial General Liability Policy) on Insurance Services
Office Form CG2010 or equivalent.
Limits of Liability: $1,000,000 per occurrence, with an annual aggregate of not
less than $2,000,000 Coverage shall be extended to include damage caused by
heat, smoke or fumes from a hostile fire.
ý PROPERTY DAMAGE: (i.e., Fire, Flood, Vandalism, Fixtures, Tenant Improvements)
Full replacement cost coverage (Lessor requires written evidence insurance is in
force)
 
ý BUSINESS INTERRUPTION INSURANCE: Loss of income and extra expense insurance
attributable to all perils

 
❑ ENVIRONMENTAL INSURANCE: Limits of Liability: A minimum of $1,000,000 per
occurrence, with an annual aggregate of not less than $2,000,000

 
❑ LIQUOR LEGAL LIABILITY COVERAGE: Coverage of not less than $1,000,000. Must
remain current at all  times as long as alcoholic beverages are served on the
Premises.



Name of Lessee (Named Insured and DBA):
Jack Amin dba Allied Med, Inc., An Oregon Corporation
Name Of Business Park:
Fullerton Business Center, LLC
Address of insured Property Location:
2500 E. Fender Avenue, Unit "E”
City, State Zip:
Fullerton, CA 92831



Fullerton Business Center, LLC, a Delaware limited liability company 2478 E.
Fender Ave., #A, Fullerton, CA 92831
 
The Certificate of Insurance, with an ADDITIONAL INSURED ENDORSEMENT, must have
the following information: *THE ADDITIONAL INSURED ENDORSEMENT MUST NAME BOTH
THE LESSOR AND MID VALLEY MANAGEMENT.
 
 
Please have your carrier fax the Certificate of Insurance to (714) 447-9362,
with a hard copy to:


Attention: Karen Doss, Property Manager
Fullerton Business Center, LLC,
2478 E. Fender Ave., #A
Fullerton, CA 92831
Phone: (714) 447-0747


Thank you.  Your expedience in this matter is appreciated.
 
Fullerton Business Center
 
Mid Valley Management
Your signature below indicates receipt of this Insurance Request and that you
have read and understand the insurance requirements in your lease

 
/s/ Jack Amin
/s/ Jack Amin
   
LESSEE:  Jack Amin, President
Jack Amin, Vice President
 

Allied 2500i Cert of Ins. Request.
FORM
Revised. 7/23/08

 
 

--------------------------------------------------------------------------------

 
 
MID VALLEY MANAGEMENT
 
UNIT INSPECTION CHECK LIST
 
PROPERTY:  FULLERTON BUSINESS CENTER
 
MOVE IN DATE:  4/1/10
TENANT:  Allied Med, Inc., an Oregon Corporation
   
ADDRESS:  2488 E. Fender Ave., Fullerton, CA 92831
 
UNIT NUMBERS:  “E”
LESSEE INSPECTION DATE:  N/A
   

 

 

 [amexdrug10qexh10218.jpg] Please indicate the condition of your unit for the
categories listed below, then signand return this form within thirty (30) days
of your Lease commencement date, oroccupancy, whichever occurs first. Unless
otherwise specified in your Lease,Lessor will have no obligation to make
repairs; this checklist will be a benchmark documenting the status of the
Premises when you took possession. If you fail to complete and return this Unit
Inspection Checklist, the Unit will be deemed in good condition and repair.

 
Please provide the phone number for your new unit:
 
[amexdrug10qexh10220.jpg]
 
Accepted as indicated above: LESSEE:
Allied Med, Inc.,
an Oregon Corporation
 
By:  /s/ Jack Amin, President  Date:  3/18/10
By:  /s/ Jack Amin, Vice President  Date:  3/18/10
 

LESSEE: IF TAKING UNIT AS IS, INITIAL HERE
 
 
Initials
/s/
 
AS IS
 


 


Allied 25003 - Unit Inspection Check List.doc.5.1.06
Updated 3/16/2010
 



--------------------------------------------------------------------------------